Exhibit 10.1

Execution Version

Transaction CUSIP Number: 63607NAF1

Revolving Credit Facility CUSIP Number: 63607NAG9

 

 

 

 

 

 

$325,000,000

CREDIT AGREEMENT

among

NATIONAL FINANCIAL PARTNERS CORP.,

as Borrower,

the Several Lenders

from Time to Time Parties Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent

WELLS FARGO BANK, N.A.

and

RBS CITIZENS, N.A.

as Co-Syndication Agents

ING CAPITAL LLC,

U.S. BANK NATIONAL ASSOCIATION,

FIFTH THIRD BANK

and

CAPITAL ONE, NATIONAL ASSOCIATION,

as Co-Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arranger and Sole Book Manager

WELLS FARGO SECURITIES, LLC

and

RBS CITIZENS, N.A.

as Joint Lead Arrangers

Dated as of February 8, 2013

 

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

SECTION 1.

  DEFINITIONS      1   

1.1

  Defined Terms      1   

1.2

  Other Definitional Provisions      25   

1.3

  Letter of Credit Amounts      26   

SECTION 2.

  AMOUNT AND TERMS OF COMMITMENTS      26   

2.1

  The Loans      26   

2.2

  Procedure for Borrowings      27   

2.3

  Commitment Fees, etc.      27   

2.4

  Termination or Reduction of Commitments      28   

2.5

  Swingline Loans      29   

2.6

  Optional and Mandatory Prepayments      31   

2.7

  Conversion and Continuation Options      32   

2.8

  Limitations on Eurodollar Tranches      33   

2.9

  Interest Rates and Payment Dates      33   

2.10

  Computation of Interest and Fees      34   

2.11

  Inability to Determine Interest Rate      34   

2.12

  Pro Rata Treatment and Payments      35   

2.13

  Requirements of Law      36   

2.14

  Taxes      38   

2.15

  Indemnity      42   

2.16

  Illegality      42   

2.17

  Change of Lending Office      43   

2.18

  Replacement of Lenders      43   

2.19

  Sharing of Payments by Lenders      44   

2.20

  Increase in Revolving Commitments      44   

2.21

  Evidence of Debt      45   

2.22

  Defaulting Lenders      46   

2.23

  Cash Collateral      48   

2.24

  Extensions of Revolving Termination Date      49   

SECTION 3.

  LETTERS OF CREDIT      51   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

3.1

  L/C Commitment      51   

3.2

  Procedure for Issuance of Letter of Credit      52   

3.3

  Fees and Other Charges      52   

3.4

  L/C Participations      52   

3.5

  Reimbursement Obligation of the Borrower      53   

3.6

  Obligations Absolute      53   

3.7

  Letter of Credit Payments      54   

3.8

  Applicability of ISP      54   

3.9

  Applications      54   

3.10

  Extensions      54    SECTION 4.   REPRESENTATIONS AND WARRANTIES      55   

4.1

  Financial Condition      55   

4.2

  No Change      55   

4.3

  Existence; Compliance with Law      55   

4.4

  Power; Authorization; Enforceable Obligations      55   

4.5

  No Legal Bar      56   

4.6

  Litigation      56   

4.7

  No Default      56   

4.8

  Ownership of Property; Liens      56   

4.9

  Intellectual Property      56   

4.10

  Taxes      56   

4.11

  Federal Regulations      57   

4.12

  ERISA      57   

4.13

  Investment Company Act      57   

4.14

  Subsidiaries      57   

4.15

  Use of Proceeds      57   

4.16

  Accuracy of Information, etc.      57   

4.17

  Security Documents      58   

4.18

  Solvency      58   

4.19

  Insurance      58   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

SECTION 5.

  CONDITIONS PRECEDENT      58   

5.1

  Conditions to Initial Extension of Credit      58   

5.2

  Conditions to Each Extension of Credit      60   

SECTION 6.

  AFFIRMATIVE COVENANTS      61   

6.1

  Financial Statements      61   

6.2

  Certificates; Other Information      61   

6.3

  Payment of Obligations      63   

6.4

  Maintenance of Existence; Compliance      63   

6.5

  Maintenance of Property; Insurance      64   

6.6

  Inspection of Property; Books and Records; Discussions      64   

6.7

  Notices      64   

6.8

  Additional Collateral, etc.      65   

SECTION 7.

  NEGATIVE COVENANTS      68   

7.1

  Financial Condition Covenants      68   

7.2

  Indebtedness      69   

7.3

  Liens      70   

7.4

  Fundamental Changes      72   

7.5

  Disposition of Property      73   

7.6

  Restricted Payments; Payments of Certain Indebtedness      74   

7.7

  Investments      76   

7.8

  Transactions with Affiliates      77   

7.9

  Sales and Leasebacks      77   

7.10

  Changes in Fiscal Periods      77   

7.11

  Negative Pledge Clauses      77   

7.12

  Clauses Restricting Subsidiary Distributions      78   

7.13

  Lines of Business      78   

7.14

  Changes to Material Agreements      78   

SECTION 8.

  EVENTS OF DEFAULT      78   

8.1

  Events of Default      78   

8.2

  Application of Funds      81   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

SECTION 9.

  THE AGENTS      82   

9.1

  Appointment      82   

9.2

  Delegation of Duties      83   

9.3

  Exculpatory Provisions      83   

9.4

  Reliance by Administrative Agent      84   

9.5

  Notice of Default      84   

9.6

  Non-Reliance on Administrative Agent and Other Lenders      85   

9.7

  Indemnification      85   

9.8

  Administrative Agent in Its Individual Capacity      85   

9.9

  Successor Administrative Agent      86   

9.10

  No Other Duties, etc.      87   

9.11

  Collateral and Guaranty Matters      87   

SECTION 10.

  MISCELLANEOUS      88   

10.1

  Amendments and Waivers      88   

10.2

  Notices      90   

10.3

  No Waiver; Cumulative Remedies; Enforcement      91   

10.4

  Survival of Representations and Warranties      92   

10.5

  Payment of Expenses      92   

10.6

  Successors and Assigns; Participations and Assignments      93   

10.7

  Adjustments; Set-off; Payments Set Aside      97   

10.8

  Counterparts      98   

10.9

  Severability      98   

10.10

  Integration      98   

10.11

  GOVERNING LAW      98   

10.12

  Submission To Jurisdiction; Waivers      98   

10.13

  Acknowledgments      99   

10.14

  Treatment of Certain Information; Confidentiality      99   

10.15

  Patriot Act      100   

10.16

  Waiver of Jury Trial      100   

10.17

  No Advisory or Fiduciary Responsibility      100   

10.18

  Interest Rate Limitation      101   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES:    1.1A    Commitments 1.1B    Material Subsidiaries 1.1C    Existing
Letters of Credit 4.4    Consents, Authorizations, Filings and Notices 4.6   
Litigation 4.12    ERISA 4.14    Subsidiaries 4.17    UCC Filing Jurisdictions
7.2(a)    Existing Indebtedness of the Borrower and Subsidiaries 7.3(f)   
Existing Liens 7.7(a)    Existing Investments 10.2    Funding Offices; Certain
Addresses for Notices EXHIBITS:    A-1    Form of Guarantee Agreement A-2   
Form of Limited Guarantee Agreement A-3    Form of Pledge and Security Agreement
A-4    List of Excluded Domestic Subsidiaries B    Form of Assignment and
Acceptance C    Form of U.S. Tax Compliance Certificates D    Form of Committed
Loan Notice E    Form of Swingline Loan Notice F    Form of Revolving Note

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of February 8, 2013, among
NATIONAL FINANCIAL PARTNERS CORP., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), BANK OF AMERICA, N.A., as
administrative agent (“Bank of America” and, in such capacity, the
“Administrative Agent”), WELLS FARGO BANK, N.A. and RBS CITIZENS, N.A., as
Co-Syndication Agents, and ING CAPITAL LLC, U.S. BANK NATIONAL ASSOCIATION,
FIFTH THIRD BANK and CAPITAL ONE, NATIONAL ASSOCIATION, as Co-Documentation
Agents.

W I T N E S S E T H:

The Borrower has requested that the Lenders enter into this Agreement to provide
for a new $325,000,000 revolving credit facility and the Lenders are willing to
extend such credit to the Borrower on the terms and subject to the conditions
set forth herein. Accordingly, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2010 Convertible Notes”: the Borrower’s 4.0% Convertible Senior Notes due 2017
issued under the 2010 Convertible Notes Indenture and any permitted refinancing
of some or all of the 2010 Convertible Notes in accordance with Section 7.2(b).

“2010 Convertible Notes Indenture”: the Indenture dated as of June 15, 2010,
between the Borrower and Wells Fargo Bank, National Association, as trustee or
any indenture relating to permitted refinancing of the 2010 Convertible Notes.

“2010 Convertible Notes Maturity Date”: June 15, 2017.

“2010 Trading Price Cash Payments”: as defined in Section 7.6(f).

“2010 Trading Termination Cash Payments”: as defined in Section 7.6(f).

“ABR”: for any day a fluctuating rate per annum equal to the highest of (a) the
Federal Funds Rate plus 1/2 of 1%, (b) the Eurodollar Rate plus 1.00%, and
(c) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate.” The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“ABR Loans”: Any Revolving Loan the rate of interest applicable to which is
based upon the ABR.

“Administrative Agent”: Bank of America, N.A., in its capacity as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether through the ability to exercise voting
power, by contract or otherwise; provided, however, “Affiliate” shall not
include a Manager solely in, or because of, such capacity.

“Agent Parties”: as defined in Section 10.2(c).

“Aggregate Commitments”: the Commitments of all the Lenders.

“Agreement”: as defined in the preamble hereto.

“Applicable Rate”: for any day, with respect to any Eurodollar Loan or ABR Loan,
or with respect to Commitment Fees and letter of credit fees payable hereunder,
as the case may be, the applicable rate per annum set forth below under the
caption “Applicable Margin for Eurodollar Loans”, “Applicable Margin for ABR
Loans”, “Commitment Fee Rate” or “Letter of Credit Fee Rate”, as the case may
be, based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.2(b).

 

Pricing
Level

  

Consolidated Leverage Ratio

   Applicable
Margin for
Eurodollar
Loans     Applicable
Margin for
ABR Loans     Commitment
Fee Rate     Letter of
Credit
Fee Rate   1    Greater than or equal to 2.5 to 1.0      3.00 %      2.00 %     
0.45 %      3.00 %  2    Less than 2.5 to 1.0 but greater than or equal to 2.0
to 1.0      2.75 %      1.75 %      0.40 %      2.75 %  3    Less than 2.0 to
1.0 but greater than or equal to 1.5 to 1.0      2.50 %      1.50 %      0.35 % 
    2.50 %  4    Less than 1.5 to 1.0 but greater than or equal to 1.0 to 1.0   
  2.25 %      1.25 %      0.30 %      2.25 %  5    Less than 1.0 to 1.0     
2.00 %      1.00 %      0.25 %      2.00 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.2(b); provided, however, that if a Compliance Certificate is not
delivered within five days after the due date thereof in accordance with such
Section, then Pricing Level 1 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
until the first Business Day after delivery thereof (unless an Event of Default
then exists in which case the Pricing Level shall remain at Pricing Level 1).
The Applicable Rate in effect from the Closing Date through the date on which a
Compliance Certificate is delivered (so long as not past due and, if past due,
Level 1 shall apply as provided above) for the fiscal quarter ending March 31,
2013 shall be determined based upon Pricing Level 3.

 

- 2 -



--------------------------------------------------------------------------------

“Application”: an application requesting the Issuing Lender to issue or amend a
Letter of Credit, as the case may be, which Application, (a) in the case of a
request for an initial issuance of a Letter of Credit, such Application shall
specify in form and detail reasonably satisfactory to the Issuing Lender (i) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (ii) the amount thereof; (iii) the expiry date thereof; (iv) the
name and address of the beneficiary thereof; (v) the documents to be presented
by such beneficiary in case of any drawing thereunder; (vi) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (vii) such other matters as the Issuing Lender may reasonably
require, and (b) in the case of a request for an amendment of any outstanding
Letter of Credit, such Application shall specify in form and detail reasonably
satisfactory to the Issuing Lender (i) the Letter of Credit to be amended;
(ii) the proposed date of amendment thereof (which shall be a Business Day);
(iii) the nature of the proposed amendment; and (iv) such other matters as the
Issuing Lender may require.

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee”: as defined in Section 10.6(c).

“Assignee Group”: two or more Eligible Assignees that are Affiliates of one
another or two or more Lender Affiliates managed by the same investment advisor.

“Assignment and Acceptance”: means an assignment and assumption entered into by
a Lender and an Eligible Assignee (with the consent of any party whose consent
is required by Section 10.6(c)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Assignor”: as defined in Section 10.6(c).

“Audited Financial Statements”: as defined in Section 4.1.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrower Materials”: as defined in Section 6.2.

 

- 3 -



--------------------------------------------------------------------------------

“Broker-Dealer Subsidiaries”: NFP Securities, Inc. and any Subsidiary hereafter
formed or acquired pursuant to Section 7.7(n) or (o) that is registered as a
broker-dealer under Federal securities laws, but excluding the Excluded
Broker-Dealers.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided that with respect to notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, such day is also a
London Banking Day.

“Capital Expenditures”: for any Person for any period, any expenditure in
respect of the purchase or other acquisition of any fixed or capital asset.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing. For the
avoidance of doubt, indebtedness which is convertible into Capital Stock
(including the 2010 Convertible Notes) shall not constitute Capital Stock.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or Swingline Lender (as applicable) and the Lenders, as collateral for
L/C Obligations, Swingline Obligations, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), a
first priority perfected security interest in cash or deposit account balances
or, if the Issuing Lender or Swingline Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the Issuing Lender or the Swingline Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state,

 

- 4 -



--------------------------------------------------------------------------------

commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition; or
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is February 8, 2013.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: ING Capital LLC, U.S. Bank National Association,
Fifth Third Bank and Capital One, National Association, in their capacity as
co-documentation agents.

“Co-Syndication Agents”: Wells Fargo Bank, N.A. and RBS Citizens, N.A., in their
capacity as co-syndication agents.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Committed Loan Notice”: a notice of (a) a borrowing of Revolving Loans pursuant
to Section 2.1(a), (b) a conversion of Loans from one Type to the other, or
(c) a continuation of Eurodollar Loans pursuant to Section 2.7(b), which, if in
writing, shall be substantially in the form of Exhibit D.

“Commitment”: as to any Lender, the Revolving Commitment of such Lender.

“Commitment Fee”: as defined in Section 2.3.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

- 5 -



--------------------------------------------------------------------------------

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
in form and substance reasonably acceptable to the Administrative Agent.

“Compliance Certificate Delivery Date”: as defined in Section 6.8(a)(i).

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) EBITDA for such period less (i) Capital Expenditures made in cash by the
Borrower and its Subsidiaries during such period, but excluding (x) Capital
Expenditures to purchase fixed or capital assets to replace fixed or capital
assets lost by casualty to the extent such Capital Expenditures are paid for or
reimbursed from the proceeds of insurance for such casualty or the sale of fixed
or capital assets replaced thereby, (y) Capital Expenditures financed by
Indebtedness to the extent permitted hereunder, and (z) Capital Expenditures for
fixed or capital assets purchased as part of a Permitted Acquisition or an
acquisition closed prior to the Closing Date or an acquisition pursuant to
Section 7.7(o), and (ii) all Federal, state and foreign taxes paid in cash
during such period to (b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Net Interest Expense for such period, to the extent paid in
cash, (b) scheduled payments, if any, due and payable during such period on
account of principal of Indebtedness (other than (i) earnout and contingent
consideration payments made in cash in connection with any Permitted Acquisition
or an acquisition closed prior to the Closing Date or an acquisition pursuant to
Section 7.7(o), (ii) payments made in cash in connection with, or as part of,
the Permitted Convertible Note Hedge and the termination or settlement of any
Permitted Warrant, (iii) payment of the 2010 Convertible Notes on the 2010
Convertible Notes Maturity Date, and (iv) payment of other Indebtedness incurred
under, and in accordance with, Section 7.2(b) on the final maturity date
thereof), (c) earnout and other contingent consideration payments made in cash
in connection with any Permitted Acquisition or an acquisition closed prior to
the Closing Date or an acquisition pursuant to Section 7.7(o), and
(d) Restricted Payments made in cash in such period by the Borrower or any of
its Subsidiaries calculated on a consolidated basis (other than Restricted
Payments in the form of Capital Stock purchases or repurchases under
Section 7.6(i) which shall be excluded from the calculation of “Consolidated
Fixed Charges”).

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) EBITDA for such period.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is available to
the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

- 6 -



--------------------------------------------------------------------------------

“Consolidated Net Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and due under Hedge Agreements in respect of interest rates
net of amounts received with respect to such Hedge Agreements to the extent
allocable to such period in accordance with GAAP), net of any interest income of
the Borrower and its Subsidiaries for such period.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP, provided however that for the
purposes of this definition, “Indebtedness” shall be deemed to include, from and
after the effective date of Financial Accounting Standards Board Accounting
Standards Codification (ASC) 805 (“ASC 805”), earnout obligations and other
contingent consideration obligations incurred in connection with acquisitions
only to the extent required to be set forth pursuant to ASC 805 on the
Borrower’s consolidated financial statements.

“Contractual Obligation”: as to any Person, any provision of any preferred
equity or debt security issued by such Person (other than, in the case of such a
security when issued by a Group Member, to another Group Member) or of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Debtor Relief Law”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: subject to Section 2.22(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s reasonable determination in good faith that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, the Issuing Lender or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
reasonable determination in good faith that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit

 

- 7 -



--------------------------------------------------------------------------------

Insurance Corporation or any other state or federal regulatory authority acting
in such a capacity; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.22(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower, the Issuing Lender, the Swingline Lender and each other Lender
promptly following such determination.

“Designated Event Repurchase Payment”: (i) in respect of the 2010 Convertible
Notes, any repurchase payment made by the Borrower to any holder of the 2010
Convertible Notes on any Designated Event Repurchase Date (as defined in the
2010 Convertible Notes Indenture), and (ii) in respect of any convertible debt
permitted to be incurred under Section 7.2(b), any payment required to be made
by the Borrower to any holder of such notes upon the occurrence of substantially
similar events.

“Designated Lenders”: as defined in Section 5.1(a).

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Earlier Commitment Termination Date” has the meaning specified in Section 3.10.

“Earlier Termination Date” has the meaning specified in Section 2.5(g).

“EBITDA”: for any period, Consolidated Net Income for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any non-cash impairment of goodwill and
intangible assets up to no greater than $60,000,000 in any four-quarter period
and any extraordinary, unusual or non-recurring non-cash expenses or losses
(including, without limitation whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, non-cash
losses on sales of assets outside of the ordinary course of business), (f) any
other non-cash charges, (g) out-of-pocket closing expenses incurred in
connection with entering into a Permitted Convertible Note Hedge, but for
clarification purposes excluding the cost itself of any Permitted Convertible
Note Hedge, (h) consideration expenses and any impairment expenses incurred in
connection with Permitted Management Contract Buyouts, and (i) consideration
expenses up to no greater than $5,000,000 in the aggregate in any four-quarter
period incurred in connection with Permitted Producer Compensation Buyouts, and
minus, to the extent included in the statement of such Consolidated Net

 

- 8 -



--------------------------------------------------------------------------------

Income for such period, the sum of (a) interest income, (b) any extraordinary,
unusual or non-recurring income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business), (c) any other non-cash income, and (d) any cash payments made during
such period in respect of items described in clause (e) above subsequent to the
period in which the relevant non-cash expenses or losses were reflected as a
charge in the statement of Consolidated Net Income, all as determined on a
consolidated basis. For the purposes of calculating EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”) (i) if at any time
during such Reference Period, the Borrower or any Subsidiary shall have made any
Material Disposition, the EBITDA for such Reference Period shall be reduced by
an amount equal to the EBITDA (if positive) attributable to the property that is
the subject of such Material Disposition for such Reference Period or increased
by an amount equal to the EBITDA (if negative) attributable thereto for such
Reference Period and (ii) if during such Reference Period, the Borrower or any
Subsidiary shall have made a Material Acquisition or shall have consummated a
Material Management Contract Buyout, EBITDA for such Reference Period shall be
calculated after giving pro forma effect as if such Material Acquisition or
Material Management Contract Buyout occurred on the first day of such Reference
Period. As used in this definition, pro forma effect shall mean the equivalent
of the EBITDA of the company or business that is the subject of such Material
Acquisition or Material Management Contract Buyout after giving effect to any
adjustments thereto in accordance with Regulation S-X and the impact of the
Management Agreement in respect thereof. As used in this definition, “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $5,000,000. Further, EBITDA will be calculated (A) at
all times without taking into account income and expenses attributable to ASC
805, and (B) without taking into account the impact of Financial Accounting
Standards Board Accounting Standards Codification (ASC) 820 (“ASC 820”) for
non-financial assets and liabilities; with the effect that EBITDA shall be
calculated at such times in a manner consistent with the method of calculation
prior to the implementation of ASC 805 and ASC 820, as applicable.

“Eligible Assignee”: any Person that meets the requirements to be an Assignee
under Section 10.6(c) (subject to consents, if any, as may be required under
Section 10.6(c)).

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurodollar Loans”: Any Revolving Loan the rate of interest applicable to which
is based upon clause (a) of the definition of Eurodollar Base Rate.

“Eurodollar Base Rate”: has the meaning specified in the definition of
Eurodollar Rate.

“Eurodollar Rate”: A rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

   Eurodollar Rate =   

Eurodollar Base Rate

             1.00 – Eurodollar Reserve Percentage       

Where,

“Eurodollar Base Rate” means

(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate or the successor
thereto as approved by the

 

- 9 -



--------------------------------------------------------------------------------

Administrative Agent if the British Bankers Association is no longer making a
LIBOR rate available (“LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of LIBOR as may be designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.,
London time, two London Banking Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, or (ii) if such rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; provided however that notwithstanding the
foregoing, with respect to the initial borrowing of Eurodollar Loans on the
Closing Date having an Interest Period ending on February 14, 2013, the
Eurodollar Base Rate for such Interest Period shall be deemed to be .205700%;
and

(b) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the ABR Loan being made or maintained and
with a term equal to one month would be offered by Bank of America’s London
branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan and for each ABR Loan bearing interest at a rate based on the
Eurodollar Rate shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under the
Revolving Credit Facility the then current Interest Periods with respect to all
of which begin on the same date and end on the same later date (whether or not
such Revolving Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Broker-Dealers”: (i) Executive Services Securities, LLC, and (ii) any
Subsidiary hereafter acquired pursuant to Section 7.7(n) or (o) that is
registered as a broker-dealer under Federal securities laws and that is not a
Material Subsidiary; provided in the case of (i) and (ii), the applicable Group
Members are in compliance with Section 7.13(b) hereof.

 

- 10 -



--------------------------------------------------------------------------------

“Excluded Domestic Subsidiary”: (i) the Subsidiaries of the Borrower set forth
on Exhibit A-4 hereto, (ii) any Subsidiary acquired or formed by the Borrower or
any of its Subsidiaries after the Closing Date as an Investment permitted under
Section 7.7(k) to the extent that and only so long as such acquired Subsidiary
does not constitute a Material Subsidiary and is not required to be included
within the designation of Material Subsidiaries in order for the Borrower to
comply with such definition, (iii) the Excluded Broker-Dealers, (iv) those
Subsidiaries of the Borrower who are prohibited from guaranteeing the
Obligations under applicable law or regulations to the extent of such
prohibition, (v) NFP Securities, Inc. and any other Broker-Dealer Subsidiary
unless and until required to become a guarantor in accordance with the
requirements of Section 6.8(e) hereof, and (vi) the Excluded Joint Ventures.

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(b) the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower.

“Excluded Joint Ventures”: Meltzer-Karlin Property & Casualty, Inc. and Robert
E. Lee of Southern California Insurance Agency.

“Excluded Property”: has the meaning specified in the Pledge and Security
Agreement.

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason not to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
guarantee of such Guarantor becomes effective with respect to such related Swap
Obligation.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.18) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 2.14(a)(ii), (a)(iii) or (b),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.14(d), and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement”: the Credit Agreement dated as of July 8, 2010 among
the Borrower, Bank of America, N.A., as administrative agent and the other
agents and lenders party thereto.

“Existing Letters of Credit”: the letters of credit set forth on Schedule 1.1C.

“Extended Revolving Commitment” has the meaning specified in Section 2.24(a).

 

- 11 -



--------------------------------------------------------------------------------

“Extended Revolving Loans” means any loans made in respect of any Extended
Revolving Commitment that shall have been added pursuant to Section 2.24.

“Extending Lender” has the meaning specified in Section 2.24(a).

“Extension” has the meaning specified in Section 2.24(a).

“Extension Offer” has the meaning specified in Section 2.24(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

“Fee Letter”: the letter agreement dated January 11, 2013 among the Borrower,
the Administrative Agent, Wells Fargo Bank, N.A. and the Joint Lead Arrangers.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to the Issuing Lender, such Defaulting Lender’s Revolving Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund”: any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“Funding Office”: the office of the Administrative Agent specified in Schedule
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

- 12 -



--------------------------------------------------------------------------------

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1 and
Section 7.2, GAAP shall be determined on the basis of such principles in effect
on the date hereof and consistent with those used in the preparation of the most
recent audited financial statements referred to in Section 4.1. In the event
that any “Accounting Change” (as defined below) shall occur and such change
results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower and the Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Changes with the desired
result that the criteria for evaluating the Borrower’s financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made. Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), any securities exchange and any self-regulatory organization
(including the National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee Agreement”: the Guarantee Agreement dated as of the Closing Date and
executed and delivered by the Guarantors party thereto substantially in the form
of Exhibit A-1, together with each supplement thereto delivered pursuant to
Section 6.8 and pursuant to such agreement.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

- 13 -



--------------------------------------------------------------------------------

“Guarantors”: collectively, the Subsidiaries (a) party to the Guarantee
Agreement in the form attached hereto as Exhibit A-1 and any other Subsidiary
(other than an Excluded Foreign Subsidiary or an Excluded Domestic Subsidiary)
which is required under Section 6.8 to become a party to the Guarantee Agreement
as a guarantor after the Closing Date or (b) any Broker-Dealer Subsidiary which
in accordance with the requirements of Section 6.8(e) becomes a party to a
Limited Guarantee Agreement as a guarantor after the Closing Date.

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

“Increase Effective Date”: as defined in Section 2.20(d).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business, but specifically including, without limitation, earnout obligations
and other contingent consideration obligations incurred in connection with
acquisitions), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person (but excluding up to $500,000 in aggregate amount of Capital Lease
Obligations), (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
preferred Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation,
(j) all deferred payment obligations under final judgments or settlements and
(k) for the purposes of Sections 7.2 and 8.1(e) only, all obligations of such
Person in respect of Hedge Agreements and Permitted Convertible Note Hedges. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

“Indemnitee”: as defined in Section 10.5.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnified Liabilities”: as defined in Section 10.5.

“Insignificant Subsidiary”: at any date of determination, any Subsidiary with
(a) assets with an aggregate fair market value of no greater than $10,000,000,
and (b) gross revenues for the most recently completed period of four fiscal
quarters of no greater than $10,000,000, provided that, if at any date, (i) any
Insignificant Subsidiary that would be the subject of an Event of Default under
Section 8.1(f) but for the exception set forth in such Section 8.1(f), when such
Insignificant Subsidiary’s assets and gross

 

- 14 -



--------------------------------------------------------------------------------

revenues are aggregated with the assets and gross revenues, as applicable, of
each other Insignificant Subsidiary that would be the subject of an Event of
Default under Section 8.1(f) but for the exception set forth in such
Section 8.1(f), such aggregate assets have a fair market value of greater than
$25,000,000, or such aggregate gross revenues for the most recently completed
period of four fiscal quarters are greater than $25,000,000, then none of such
Subsidiaries shall constitute Insignificant Subsidiaries, or (ii) any
Insignificant Subsidiary that would be the subject of an Event of Default under
Section 8.1(h) but for the exception set forth in such Section 8.1(h), when such
Insignificant Subsidiary’s assets and gross revenues are aggregated with the
assets and gross revenues, as applicable, of each other Insignificant Subsidiary
that would be the subject of an Event of Default under Section 8.1(h) but for
the exception set forth in such Section 8.1(h), such aggregate assets have a
fair market value of greater than $25,000,000, or such aggregate gross revenues
for the most recently completed period of four fiscal quarters are greater than
$25,000,000, then none of such Subsidiaries shall constitute Insignificant
Subsidiaries.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intellectual Property Security Agreements”: patent, trademark and copyright
security agreements, each in form and substance reasonably satisfactory to the
Administrative Agent, duly executed by the Borrower and any other applicable
Loan Party with rights in material Intellectual Property.

“Interest Payment Date”: (a) as to any ABR Loan (including a Swingline Loan),
the last Business Day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan), the date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three, six, or if available to all
Lenders under the Revolving Credit Facility, twelve months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three, six, or if available to all
Lenders under the Revolving Credit Facility, twelve months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent prior
to 11:00 A.M., New York City time, not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

- 15 -



--------------------------------------------------------------------------------

(ii) the Borrower may not select an Interest Period under the Revolving Credit
Facility that would extend beyond the Revolving Termination Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan;
and

(v) with respect to the initial borrowing of Eurodollar Loans occurring on the
Closing Date only, the Lenders shall make available to the Borrower an Interest
Period of a duration shorter than one month.

“Investments”: as defined in Section 7.7.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender”: Bank of America, in its capacity as issuer of any Letter of
Credit, or any successor issuer of Letters of Credit hereunder.

“Joint Lead Arrangers”: MLPFS, Wells Fargo Securities, LLC, and RBS Citizens,
N.A. in their capacities as Joint Lead Arrangers.

“Latest Revolving Termination Date” means, at any date of determination, the
latest expiration date applicable to any Loan or Commitment hereunder at such
time, including the latest expiration date of any Extended Revolving Commitment
or Extended Revolving Loan as incurred pursuant to Section 2.24 from time to
time.

“L/C Commitment”: $50,000,000. The L/C Commitment is part of and not in addition
to the Total Revolving Commitments.

“L/C Fee Payment Date”: (i) the last Business Day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
the relevant Letter of Credit, (ii) the date that is seven days prior to the
Revolving Termination Date and (iii) thereafter on demand.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.3. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

- 16 -



--------------------------------------------------------------------------------

“L/C Participant”: as defined in Section 3.1(a).

“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person (other than
a natural person) that is administered or managed by any Lender and that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and (c) any Approved Fund.

“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Swingline Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit Expiration Date”: as defined in Section 3.1(a).

“Letter of Credit Fee”: as defined in Section 3.3(a).

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Limited Guarantee Agreement”: any Limited Guarantee Agreement executed and
delivered by a Broker-Dealer Subsidiary, which shall be substantially in the
form of Exhibit A-2, together with each supplement thereto or substantially
similar agreement delivered pursuant to Section 6.8 and pursuant to such
agreement.

“Limited Guarantor”: any Broker-Dealer Subsidiary or other Group Member that
becomes a party to a Limited Guarantee Agreement.

“Loan”: any loan made by any Lender pursuant to this Agreement (including any
Swingline Loan).

“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter, any agreement creating or perfecting rights in Cash Collateral pursuant
to the provisions of Section 2.23 of this Agreement, and any amendment, waiver,
supplement or other modification to the foregoing.

“Loan Parties”: collectively, the Borrower, each Guarantor, and each other
Subsidiary who grants a security interest in substantially all of its assets
pursuant to a Security Document.

“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.

“Management Agreements”: those certain management agreements between the
Borrower, its Subsidiaries and Managers pursuant to each of which a Manager
manages the day to day operations of such Subsidiary.

 

- 17 -



--------------------------------------------------------------------------------

“Managers”: with respect to any Subsidiary, certain individuals and companies
owned by certain individuals who manage the business of a Subsidiary pursuant to
a Management Agreement.

“Material Acquisition”: any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit or segment or “book of business” of a
business or constitutes all or substantially all of the common stock of a Person
and (b) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $5,000,000.

“Material Adverse Effect”: (a) a material adverse effect on the business,
property, operations, condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole, (b) a material adverse effect on the rights or
remedies of the Administrative Agent or the Lenders under this Agreement or any
of the other Loan Documents or (c) a material impairment of the ability of the
Borrower and the Guarantors taken as a whole to perform their respective payment
or other material obligations under any of the Loan Documents to which it is a
party.

“Material Management Contract Buyout”: any Permitted Management Contract Buyout
that involves the payment of consideration by a Group Member equal to or in
excess of $2,500,000.

“Material Subsidiary”: each of the Subsidiaries listed on Schedule 1.1B, as such
Schedule may be revised from time to time by the Borrower, with notice to the
Administrative Agent, to add additional Subsidiaries and to delete any
Subsidiaries the Capital Stock or assets of which have been disposed of in
accordance with this Agreement or which have been merged, liquidated or
dissolved in accordance herewith. Schedule 1.1B initially attached hereto lists
Subsidiaries of the Borrower for which consolidated revenues are not less than
75% of the consolidated revenues of the Borrower and its Subsidiaries for the
most recently ended fiscal year. The Borrower shall revise Schedule 1.1B
annually in accordance herewith, at the time of the delivery of audited
financial statements under Section 6.1(a), to add or remove Subsidiaries
thereto, if necessary, to the extent permitted in the foregoing sentence so that
the consolidated revenues of the Subsidiaries listed on such revised Schedule
1.1B have no less than 75% of the consolidated revenues of the Borrower and its
Subsidiaries for such most recently ended fiscal year.

“Maximum Rate”: as defined in Section 10.18.

“Minimum Extension Condition” has the meaning specified in Section 2.24(b).

“Minimum Liquidity”: as at any date of determination thereof, the sum of
unrestricted cash, Cash Equivalents and the aggregate amount of Available
Revolving Commitments.

“MLPFS”: Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: in connection with any Disposition by the Borrower or any
of its Subsidiaries, the sum of cash and Cash Equivalents received in connection
with such transaction (including any such cash or Cash Equivalents received by
way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but only as and
when received), net of attorneys’ fees and expenses, accountants’ fees and
expenses, investment banking fees and expenses, amounts required to be applied
to the repayment of Indebtedness secured by a Lien expressly permitted hereunder
on any asset that is the subject of such transaction (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof.

 

- 18 -



--------------------------------------------------------------------------------

“Non-Executing Person”: as defined in Section 5.1(a).

“Non-Loan Party”: any Group Member that is not a Loan Party.

“Notes”: the collective reference to any Revolving Note.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Hedge Agreements and Specified Cash Management Agreements,
any Affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Hedge Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; but excluding any obligations in connection with, or arising out of,
any Permitted Convertible Note Hedge.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: any and all present or future stamp, court, intangible,
recording, filing or documentary taxes or any other excise or property taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery, performance or enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any other Loan Document, except that such Taxes shall not
include Other Connection Taxes imposed with respect to an assignment (other than
an assignment made pursuant to Section 2.18).

“Outstanding Amount”: (i) with respect to Revolving Loans and Swingline Loans on
any date, the aggregate principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Loans and Swingline Loans,
as the case may be, occurring on such date, and (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any issuance, extension or increase in the amount of any
Letters of Credit occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of the amounts of unreimbursed Reimbursement
Obligations.

“Participant”: as defined in Section 10.6(b).

“Participant Register” has the meaning specified in Section 10.6(b).

“Patriot Act”: the USA Patriot Act, Title III of Pub. L. 107-56, signed into law
on October 26, 2001.

 

- 19 -



--------------------------------------------------------------------------------

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“PCAOB”: the Public Company Accounting Oversight Board.

“Percentage”: in respect of the Revolving Credit Facility, with respect to any
Revolving Lender at any time, the percentage (carried out to the ninth decimal
place) of the Total Revolving Commitments represented by such Revolving Lender’s
Revolving Commitment at such time, subject to adjustment as provided in
Section 2.22. If the commitment of each Revolving Lender to make Revolving Loans
and the obligation of the Issuing Lender to issue, extend the expiry date or
increase the amount of any Letters of Credit have been terminated pursuant to
Section 8.1 or if the Total Revolving Commitments have expired, then the
Percentage of each Revolving Lender in respect of the Revolving Credit Facility
shall be determined based on the Percentage of such Revolving Lender most
recently in effect, giving effect to any subsequent assignments. The initial
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 1.1A or in the Assignment and Acceptance pursuant to which such Lender
becomes a party hereto, as applicable.

“Permitted Acquisition”: the acquisition by any Group Member of all or
substantially all of the Capital Stock or assets of any Person engaged in a line
of business permitted under Section 7.13 hereof, provided that: (i) no Default
or Event of Default shall have occurred and be continuing at the time of, or
could reasonably be expected to result from, such acquisition, including without
limitation the failure to comply with the Investment limitations set forth in
Section 7.7(k) or Section 7.7(o) to the extent applicable, (ii) as a result of
such acquisition, any new Subsidiary shall comply with all applicable provisions
of Section 6.8 and its Capital Stock shall have been pledged to extent required
under Section 6.8, all within the time frames required in Section 6.8;
(iii) with respect to any acquisition with respect to which the aggregate amount
of cash consideration together with all Permitted Acquisition Indebtedness
assumed or incurred in connection therewith, is $30,000,000 or more, the
Borrower shall furnish to the Administrative Agent (A) a certificate of a
Responsible Officer to such effect, and (B) a certificate of a Responsible
Officer containing reasonable detail and calculations to the effect that, both
before and after giving effect to such acquisition, the Borrower is in
compliance with the covenants set forth in Section 7.1 for the most recently
completed period of four fiscal quarters for which the Administrative Agent
shall have received from the Borrower all financial statements required to be
delivered pursuant to Section 6.1 and not otherwise past due, calculated on a
historical pro forma basis after giving effect to such acquisition and any
acquired Indebtedness incurred in connection therewith as if it was incurred on
the first day of such four-quarter period, and (iv) with respect to any
acquisition with respect to which the aggregate amount of cash consideration
therefor, together with all Permitted Acquisition Indebtedness assumed or
incurred in connection therewith, is $75,000,000 or more, the Borrower shall
first secure the consent, not to be unreasonably withheld, of the Required
Lenders.

“Permitted Acquisition Indebtedness:” Indebtedness of acquired entities at the
time of the acquisition thereof and not created in contemplation of such
acquisition; provided that the Borrower is in compliance with the covenants set
forth in Section 7.1 for the most recently ended period of four fiscal quarters
for which financial statements have been delivered under Section 6.1 and are not
otherwise past due, calculated on a historical pro forma basis after giving
effect to such acquired Indebtedness as if it was incurred on the first day of
such four-quarter period.

“Permitted Convertible Note Hedge”: one or more call options, capped call
options, call spread options or similar option transactions purchased by the
Borrower to hedge its exposure with respect to the issuance and delivery of its
Capital Stock upon conversion of the 2010 Convertible Notes or convertible debt
permitted under Section 7.2(b).

 

- 20 -



--------------------------------------------------------------------------------

“Permitted Management Contract Buyout”: a transaction in which (a) a Group
Member purchases a Manager’s rights under a Management Agreement, or (b) a Group
Member purchases the Capital Stock of a Manager, in each case terminating the
applicable Management Agreement; provided that (i) both before and after giving
effect to such transaction, no Default or Event of Default shall have occurred
and be continuing or could reasonably be expected to result therefrom, (ii) as a
result of such transaction, any new Subsidiary shall comply with all applicable
provisions of Section 6.8 and all Capital Stock acquired shall have been pledged
to the extent required under Section 6.8, all within the time frames required in
Section 6.8; and (iii) after giving effect to any such transaction, Minimum
Liquidity shall be not less than $50,000,000.

“Permitted Producer Compensation Buyout”: a transaction in which a Group Member
purchases a Producer’s rights to compensation under such Producer’s existing
commission or compensation agreements or arrangements provided that (i) both
before and after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing or could reasonably be expected to
result therefrom, and (ii) after giving effect to any such transaction, Minimum
Liquidity shall be not less than $50,000,000.

“Permitted Warrant”: any warrant or warrants issued by the Borrower
substantially concurrently with a call spread option or similar option
transaction of which a Permitted Convertible Note Hedge comprised a part.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 6.2.

“Pledge and Security Agreement”: the Pledge and Security Agreement dated as of
the Closing Date and executed and delivered by the Borrower and the Guarantors
party to the Guarantee Agreement substantially in the form of Exhibit A-3.
together with each supplement or joinder thereto delivered pursuant to
Section 6.8 and pursuant to such agreement.

“Pledged Stock”: as defined in Section 4.17.

“Producer”: any employee or independent contractor of a Group Member who
generates commissions, fees or other remuneration from the sale of financial
services or insurance products or services on behalf of or in conjunction with a
Group Member.

“Projections”: as defined in Section 6.2(c).

“Public Lender”: as defined in Section 6.2.

“Recipient” means the Administrative Agent, any Lender, the Issuing Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder.

“Register”: as defined in Section 10.6(d).

 

- 21 -



--------------------------------------------------------------------------------

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, trustees, administrators, managers,
advisors, agents and representatives of such Person and of such Person’s
Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders”: as of any date of determination, Lenders holding more than
50% of the sum of the (a) Total Outstandings (with the aggregate amount of each
Revolving Lender’s risk participation and funded participation in L/C
Obligations and Swingline Loans being deemed “held” by such Revolving Lender for
purposes of this definition) and (b) aggregate unused Revolving Commitments; in
each case disregarding in determining Required Lenders at any time, the amounts
held or deemed held by any Defaulting Lender, provided that the amount of any
participation in any Swingline Loan and unreimbursed drawings under Letters of
Credit that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swingline Lender or Issuing Lender, as the case may be, in
making such determination.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, order, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, chief operating officer or controller of the Borrower, but in any
event, with respect to financial matters, the chief financial officer or
controller of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Revolving Lender, the obligation of such
Revolving Lender, if any, to make Revolving Loans and to acquire participations
in Letters of Credit and Swingline Loans hereunder in an aggregate principal
and/or face amount not to exceed the amount set forth under the heading
“Revolving Commitment” opposite such Revolving Lender’s name on Schedule 1.1A or
in the Assignment and Acceptance pursuant to which such Revolving Lender became
a party hereto, as the same may be changed from time to time pursuant to the
terms hereof. The amount of the Total Revolving Commitments as of the Closing
Date is $325,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Credit Facility”: the Revolving Commitments and the extensions of
credit made thereunder.

 

- 22 -



--------------------------------------------------------------------------------

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Revolving Lender then outstanding, (b) such Revolving
Lender’s Percentage of the L/C Obligations then outstanding and (c) such
Revolving Lender’s Percentage of the Swingline Obligations then outstanding.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.1(a).

“Revolving Percentage”: with respect to any Revolving Lender at any time, such
Revolving Lender’s Percentage in respect of the Revolving Credit Facility at
such time.

“Revolving Note”: a promissory note made by the Borrower in favor of a Revolving
Lender evidencing Revolving Loans or Swingline Loans, as the case may be, made
by such Revolving Lender, substantially in the form of Exhibit F.

“Revolving Termination Date”: February 8, 2018; provided, however, that if such
date is not a Business Day, the Revolving Termination Date shall be the next
succeeding Business Day; and further provided that the Revolving Termination
Date applicable to Extended Revolving Commitments shall be the final maturity
date specified in the relevant documentation for such Extended Revolving
Commitments.

“Sarbanes-Oxley”: the Sarbanes-Oxley Act of 2002.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Securities Laws”: the Securities Act of 1933, the Exchange Act, Sarbanes-Oxley
and the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the PCAOB.

“Security Documents”: the collective reference to the Guarantee Agreement, any
Limited Guarantee Agreement, the Pledge and Security Agreement, the Intellectual
Property Security Agreements, and all other security documents now or hereafter
delivered to the Administrative Agent granting, or purporting to grant, a Lien
on any property of any Person to secure the obligations and liabilities of any
Loan Party under any Loan Document.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable Federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated,

 

- 23 -



--------------------------------------------------------------------------------

unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

“Specified Cash Management Agreement”: any Cash Management Agreement (a) entered
into by a Loan Party or any Subsidiary thereof and any Lender or Lender
Affiliate (whether such Lender or Lender Affiliate is, or was at the time that
such Cash Management Agreement was entered into, a Lender or Lender Affiliate
and even if such Person ceases to be a Lender or such Person’s Affiliate ceases
to be a Lender) and (b) that has been designated by the relevant Lender and Loan
Party or Subsidiary thereof, by written notice to the Administrative Agent, as a
Specified Cash Management Agreement. The designation of any Cash Management
Agreement as a Specified Cash Management Agreement shall not create in favor of
such Lender or Lender Affiliate any rights in connection with the management or
release of any Collateral or of the obligations of any Loan Party under the
Guarantee Agreement or the Pledge and Security Agreement.

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by the
Borrower and any Lender or Lender Affiliate (whether such Lender or Lender
Affiliate is, or was at the time that such Hedge Agreement was entered into, a
Lender or Lender Affiliate and even if such Person ceases to be a Lender or such
Person’s Affiliate ceases to be a Lender) and (b) that has been designated by
the relevant Lender and the Borrower, by written notice to the Administrative
Agent, as a Specified Hedge Agreement. The designation of any Hedge Agreement as
a Specified Hedge Agreement shall not create in favor of such Lender or Lender
Affiliate any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party under the Guarantee Agreement
or the Pledge and Security Agreement; provided however that for the avoidance of
doubt, no Permitted Convertible Note Hedge may be designated as a Specified
Hedge Agreement.

“Subordinated Indebtedness”: means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Administrative Agent, and any
refinancing thereof in accordance with Section 7.2(b) which is subordinated in
right of payment to the Obligations on terms not materially less favorable to
the Lenders as those contained in the documentation governing the Indebtedness
being refinanced.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Swap Obligation”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Borrowing”: a borrowing of a Swingline Loan pursuant to Section 2.5.

“Swingline Lender”: Bank of America, in its capacity as lender of Swingline
Loans hereunder.

“Swingline Loan”: a Loan made pursuant to Section 2.5(a).

 

- 24 -



--------------------------------------------------------------------------------

“Swingline Loan Notice”: a notice of a Swingline Borrowing pursuant to
Section 2.5(b), which, if in writing, shall be substantially in the form of
Exhibit E.

“Swingline Obligations”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Obligations of any
Revolving Lender at any time shall be its Revolving Percentage of the
total Swingline Obligations at such time.

“Swingline Sublimit”: an amount equal to the lesser of (a) $15,000,000 and
(b) the Total Revolving Commitments. The Swingline Sublimit is part of, and not
in addition to, the Total Revolving Commitments.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Outstandings”: the aggregate Outstanding Amount of all Loans and all L/C
Obligations.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“UCC”: the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” or “U.S.”: the United States of America.

“U.S. Person”: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.14(d)(ii)(B)(3).

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

- 25 -



--------------------------------------------------------------------------------

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of Financial Accounting Standards
Board Accounting Standards Codification 825 and Financial Accounting Standards
Board Accounting Standards Codification 470-20 on financial liabilities shall be
disregarded.

(c) The words “hereto”, “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any other document,
agreement and instrument related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 The Loans.

(a) The Revolving Loan Borrowings. Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Revolving Lender’s Revolving Percentage of the L/C
Obligations and Swingline Loans then outstanding, does not exceed the amount of
such Lender’s Revolving Commitment. During the Revolving Commitment Period, the
Borrower may use the Revolving Commitments by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Section 2.2.

(b) Revolving Termination Date. The Borrower shall repay all outstanding
Revolving Loans to the Revolving Lenders on the Revolving Termination Date.

 

- 26 -



--------------------------------------------------------------------------------

2.2 Procedure for Borrowings. The Borrower may borrow under the Revolving
Commitments during the Revolving Commitment Period on any Business Day. Each
borrowing of Revolving Loans shall be made upon the Borrower’s irrevocable
notice to the Administrative Agent (which notice must be received by the
Administrative Agent prior to 11:00 A.M., New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) on the requested Borrowing Date, in the case of ABR Loans), specifying
(i) the amount and Type of Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period
therefor. Each telephonic notice by the Borrower pursuant to this Section 2.2
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each borrowing under the Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple
thereof (or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$1,000,000 or a whole multiple thereof. If the Borrower fails to specify a Type
of Loan in a Committed Loan Notice, then the applicable Loans shall be made as
ABR Loans. If the Borrower requests a borrowing of Eurodollar Loans in any such
Committed Loan Notice but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month. Upon receipt of any such
notice from the Borrower, the Administrative Agent shall promptly notify each
Lender of the amount of its Percentage of the applicable Revolving Loans. Each
relevant Lender will make the amount of its pro rata share of each borrowing of
Loans available to the Administrative Agent for the account of the Borrower at
the Funding Office prior to 12:00 Noon, New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the relevant Lenders and in like funds as received by
the Administrative Agent.

2.3 Commitment Fees, etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender in accordance with its Revolving Percentage a commitment
fee (the “Commitment Fee”) for the period from and including the date hereof to
the last day of the Revolving Commitment Period, computed at the Applicable Rate
on the actual daily amount by which the Revolving Commitments exceed the sum of
(i) the Outstanding Amount of Revolving Loans on such date and (ii) the
Outstanding Amount of L/C Obligations on such date, subject to adjustment as
provided in Section 2.22. For the avoidance of doubt, the Outstanding Amount of
Swingline Loans shall not be counted towards or considered usage of the
Aggregate Commitments. The Commitment Fee shall accrue at all times during the
Revolving Commitment Period, including at any time during which one or more of
the conditions in Section 5 is not met, and shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December
and on the Revolving Termination Date, commencing with the first such date to
occur after the Closing Date, and on the last day of the Revolving Commitment
Period. The Commitment Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(b) The Borrower agrees to pay to the Joint Lead Arrangers and the
Administrative Agent the fees in the amounts and on the dates specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

- 27 -



--------------------------------------------------------------------------------

2.4 Termination or Reduction of Commitments.

(a) Optional. The Borrower shall have the right, upon notice to the
Administrative Agent by 11:00 A.M., New York City time, not less than three
Business Days’ prior to the requested date of termination or reduction, to
terminate the Revolving Commitments or, from time to time, to reduce the amount
of the Revolving Commitments; provided that (i) no such termination or reduction
of Revolving Commitments shall be permitted if, after giving effect thereto and
to any prepayments of the Revolving Loans made on the effective date thereof,
the Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments and (ii) if, after giving effect to any reduction of the Total
Revolving Commitments, the L/C Commitment or the Swingline Sublimit exceeds the
amount of the Total Revolving Commitments, such L/C Commitment or Swingline
Sublimit, as the case may be, shall be automatically reduced by the amount of
such excess. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Commitments
then in effect. If the Borrower chooses to terminate the Revolving Commitments
and shall have paid in full all Loans and other amounts owing under this
Agreement and the Loan Documents, and Letters of Credit (but no unpaid
Reimbursement Obligations) remain outstanding and are Cash Collateralized
hereunder (in an amount of no less than 105% of the drawing amount thereof), the
covenants set forth in Sections 6 and 7 shall no longer apply.

(b) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any such notice of termination or
reduction of the Total Revolving Commitments, the L/C Commitment or Swingline
Sublimit. Any reduction of the Total Revolving Commitments shall be applied to
the Revolving Commitment of each Revolving Lender according to its Revolving
Percentage. All fees accrued in respect of the Revolving Credit Facility until
the effective date of any termination of the Total Revolving Commitments shall
be paid on the effective date of such termination.

 

- 28 -



--------------------------------------------------------------------------------

2.5 Swingline Loans.

(a) Subject to the terms and conditions hereof, the Swingline Lender may elect
in its sole and absolute discretion, in reliance upon the agreements of the
other Lenders set forth in this Section 2.5, to make swingline loans (each such
loan, a “Swingline Loan”) to the Borrower from time to time on any Business Day
during the Revolving Commitment Period in an aggregate principal amount not to
exceed at any time outstanding the amount of the Swingline Sublimit,
notwithstanding the fact that such Swingline Loans, when aggregated with the
Revolving Percentage of the outstanding amount of Revolving Loans and L/C
Obligations of the Lender acting as Swingline Lender, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that (i) after giving
effect to any Swingline Loan, (A) the Total Revolving Extensions of Credit shall
not exceed the Total Revolving Commitments, and (B) each Revolving Lender’s
aggregate Revolving Extensions of Credit shall not exceed such Revolving
Lender’s Revolving Commitment, and (ii) the Borrower shall not use the proceeds
of any Swingline Loan to refinance any outstanding Swingline Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may request Swingline Loans under this Section 2.5, prepay Swingline
Loans under Section 2.6, and request to reborrow under this Section 2.5. Each
Swingline Loan shall be an ABR Loan. Immediately upon the making of a Swingline
Loan, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to such Revolving
Lender’s Revolving Percentage multiplied by the amount of such Swingline Loan.

(b) Borrowing Procedures. The Borrower may borrow Swingline Loans upon the
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 P.M., New York
City time, on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swingline Lender and the Administrative
Agent of a written Swingline Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Promptly after receipt by the Swingline
Lender of any telephonic Swingline Loan Notice, the Swingline Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless (A) the Swingline Lender has determined
in its sole and absolute discretion not to fund the Swingline Loan that is the
subject of such Swingline Loan Notice, or (B) the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 P.M., New York City time, on the date
of the proposed Swingline Borrowing (1) directing the Swingline Lender not to
make such Swingline Loan as a result of the limitations set forth in the proviso
to the first sentence of Section 2.5(a), or (2) that one or more of the
applicable conditions specified in Section 5 is not then satisfied, then,
subject to the terms and conditions hereof, the Swingline Lender will, not later
than 3:00 P.M., New York City time, on the borrowing date specified in such
Swingline Loan Notice, make the amount of its Swingline Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swingline Lender in immediately available funds.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Lender make a
Revolving Loan which is an ABR Loan in an amount equal to such Lender’s
Revolving Percentage of the amount of Swingline Loans then outstanding. Such
request shall be made in writing

 

- 29 -



--------------------------------------------------------------------------------

(which written request shall be deemed to be a Committed Loan Notice requesting
Revolving Loans for purposes hereof) and in accordance with the requirements of
Section 2.2, without regard to the minimum and multiples specified therein for
the principal amount of ABR Loans, but subject to the unutilized portion of the
Total Revolving Commitments and the conditions set forth in Section 5.2. The
Swingline Lender shall furnish the Borrower with a copy of the applicable notice
required pursuant to Section 2.2 promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its
Revolving Percentage of the amount specified in such notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender at the Funding Office
not later than 1:00 P.M., New York City time, on the day specified in such
Committed Loan Notice, whereupon, subject to Section 2.5(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Revolving
Loan which is a ABR Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Loan borrowing in accordance with Section 2.5(c)(i), the request for
Revolving Loans which are ABR Loans submitted by the Swingline Lender as set
forth herein shall be deemed to be a request by the Swingline Lender that each
of the Revolving Lenders fund its risk participation in the relevant Swingline
Loan and each Revolving Lender’s payment to the Administrative Agent for the
account of the Swingline Lender pursuant to Section 2.5(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.5(c) by the time specified in Section 2.5(c)(i), the Swingline Lender
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swingline
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Swingline Lender in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving Loan
borrowing or funded participation in the relevant Swingline Loan, as the case
may be. A certificate of the Swingline Lender submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.5(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swingline Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans

 

- 30 -



--------------------------------------------------------------------------------

pursuant to this Section 2.5(c) is subject to the conditions set forth in
Section 5.2. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swingline Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Revolving Percentage thereof in the same funds as those
received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in 10.7(c) (including pursuant
to any settlement entered into by the Swingline Lender in its discretion), each
Revolving Lender shall pay to the Swingline Lender its Revolving Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swingline Lender. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Lender funds its Revolving Loan which is an ABR Loan or
risk participation pursuant to this Section 2.5 to refinance such Revolving
Lender’s Revolving Percentage of any Swingline Loan, interest in respect of such
Revolving Percentage shall be solely for the account of the Swingline Lender.

(f) Payments Directly to Swingline Lender; Repayment of Swingline Loans. The
Borrower shall make all payments of principal and interest in respect of the
Swingline Loans directly to the Swingline Lender. The Borrower shall repay each
Swingline Loan on the earlier to occur of (i) the date ten Business Days after
such Loan is made and (ii) the Revolving Termination Date.

(g) Extensions. If any Revolving Termination Date applicable to any Commitments
shall have occurred at a time when another tranche or tranches of Commitments is
or are in effect with a longer Revolving Termination Date (such earlier
Revolving Termination Date, the “Earlier Termination Date”), then, on the
Earlier Termination Date, all then outstanding Swingline Loans shall be repaid
in full (and there shall be no adjustment to the participations in such
Swingline Loans as a result of the occurrence of the Earlier Termination Date);
provided however, that for the avoidance of doubt, the Borrower’s ability to
borrow Swingline Loans shall not terminate on any Earlier Termination Date.

2.6 Optional and Mandatory Prepayments.

(a) Optional.

(i) The Borrower may at any time and from time to time prepay the Revolving
Loans, in whole or in part, without premium or penalty, upon irrevocable notice
delivered to the Administrative Agent by 11:00 A.M., New York City time, (1) at
least three Business Days prior thereto in the case of Eurodollar Loans or
(2) on the date

 

- 31 -



--------------------------------------------------------------------------------

of such prepayment in the case of ABR Loans, which notice shall specify the date
and amount of prepayment, whether the prepayment is of Eurodollar Loans or ABR
Loans and, if Eurodollar Loans are to be prepaid, the Interest Period(s) of such
Loans; provided that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.15. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof and of
the amount of its ratable portion of such prepayment (based on such Lender’s
Percentage in respect of the Revolving Credit Facility). If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Loans that are ABR
Loans) accrued interest to such date on the amount prepaid. Partial prepayments
of Loans shall be in an aggregate principal amount of $500,000 or a whole
multiple thereof, of, if less, the entire principal amount thereof then
outstanding. Each such prepayment shall be paid to the Lenders in accordance
with their Percentages in respect of the Revolving Credit Facility.
Notwithstanding anything to the contrary contained in this Section 2.6(a)(i),
the Borrower may rescind any notice of prepayment under this Section 2.6(a)(i)
if such prepayment would have resulted from a refinancing of all of the
Revolving Credit Facility or other transaction, which refinancing or transaction
shall not be consummated or shall otherwise be delayed.

(ii) The Borrower may at any time and from time to time prepay the Swingline
Loans, in whole or in part, without premium or penalty, upon irrevocable notice
delivered to the Swingline Lender (with a copy to the Administrative Agent) by
1:00 P.M., New York City time, on the date of prepayment, which prepayment shall
be in a minimum principal amount of $100,000. Each such notice shall specify the
date and amount of such prepayment. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory. If for any reason the Total Revolving Extensions of Credit at any
time exceed the Total Revolving Commitments then in effect, the Borrower shall
immediately prepay the Revolving Loans and Reimbursement Obligations in an
amount equal to such excess.

2.7 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent irrevocable notice of such election
prior to 11:00 A.M., New York City time, at least two Business Days’ prior
thereto, provided that any such conversion of Eurodollar Loans may only be made
on the last day of an Interest Period with respect thereto. The Borrower may
elect from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Required Lenders have determined in its or their
sole discretion not to permit such conversions. Each telephonic notice by the
Borrower pursuant to this Section 2.7(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. If the Borrower
requests a conversion to Eurodollar Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each Lender thereof and the amount of
its Percentage of such conversion of Revolving Loans. Notwithstanding anything
to the contrary herein, a Swingline Loan may not be converted to a Eurodollar
Loan.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that (i) no
Eurodollar Loan under the Revolving Credit Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Required Lenders have determined in its or their sole
discretion not to permit such continuations, and (ii) any such continuation of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Any such automatic conversion to ABR Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Loans. Each telephonic notice by the Borrower pursuant to
this Section 2.7(b) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. If the Borrower requests a continuation
of Eurodollar Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Upon receipt of any such notice, the Administrative Agent shall promptly
notify each Lender thereof, the amount of its Percentage of the applicable
Revolving Loans and, if applicable, the details of any automatic conversion to
ABR Loans described in the immediately preceding proviso.

 

- 32 -



--------------------------------------------------------------------------------

2.8 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $1,000,000 or a whole multiple thereof, and (b) no
more than ten Eurodollar Tranches shall be outstanding at any one time.

2.9 Interest Rates and Payment Dates.

(a) Subject to paragraph (c) below, each Eurodollar Loan shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to the Eurodollar Rate determined for such day plus the Applicable Rate.

(b) Subject to paragraph (c) below, each ABR Loan shall bear interest at a rate
per annum equal to the ABR plus the Applicable Rate.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans plus 2%, and (ii) if all or a portion of any interest payable on any Loan
or Reimbursement Obligation or any commitment fee or other fee or amount payable
hereunder or under any other Loan Document shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum equal to the rate then applicable to ABR Loans
plus 2%, in each case, with respect to clauses (i) and (ii) above, from the date
of such non-payment until such amount is paid in full (as well after as before
judgment and before and after the commencement of any proceeding under any
Debtor Relief Law).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

- 33 -



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of Bank of
America’s “prime rate”, the interest thereon shall be calculated on the basis of
a 365- (or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurodollar
Rate shall become effective as of the opening of business on the day on which
such change becomes effective. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(c), bear interest for one day. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.9.

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason (i) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the Issuing Lender, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under any
Debtor Relief Law, automatically and without further action by the
Administrative Agent, any Lender or the Issuing Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Lender, as the case may be, under Section 2.9 or Section 3.3 or
under Section 8. The Borrower’s obligations under this paragraph shall survive
the termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

2.11 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that (i) the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period or (ii) Dollar deposits are not being
offered

 

- 34 -



--------------------------------------------------------------------------------

to banks in the London interbank eurodollar market for the applicable amount and
Interest Period for such Eurodollar Loan, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Borrower and the Lenders as soon as
practicable thereafter. If such notice is given (x) any Eurodollar Loans
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any Loans under the Revolving Credit Facility that were to have
been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans under
the Revolving Credit Facility shall be converted, on the last day of the
then-current Interest Period, to ABR Loans; provided that if the determination
described in the preceding sentence relates to the Eurodollar component of ABR,
the utilization of the Eurodollar component in determining the ABR shall be
suspended. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the Revolving Credit Facility shall be made or
continued as such, nor shall the Borrower have the right to convert Loans under
the Revolving Credit Facility to Eurodollar Loans.

2.12 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Revolving Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Revolving Commitments of the Lenders shall be made pro rata according to the
Revolving Percentages of the Revolving Lenders.

(b) Each payment (including each prepayment, but subject to Section 2.6 hereof)
by the Borrower on account of principal of and interest on the Revolving Loans
shall be made pro rata according to the Revolving Percentages of the Revolving
Lenders.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without condition or deduction for any setoff, defense, recoupment or
counterclaim and shall be made prior to 2:00 p.m., New York City time, on the
due date thereof to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Funding Office, in Dollars and in
immediately available funds. The Administrative Agent shall distribute to the
relevant Lenders their respective Percentages in respect of the Revolving Credit
Facility (or such other applicable share as provided herein) of such payment
promptly upon receipt in like funds as received. All payments received by the
Administrative Agent after 2:00 p.m., New York City time, shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the proposed date of a borrowing (or, in the case of a borrowing
of ABR Revolving Loans, prior to 12:00 Noon, New York City time, on the date of
such borrowing) that such Lender will not make the amount that would constitute
its share of such borrowing available to the Administrative Agent, the
Administrative Agent may assume that such Lender is making such amount available
to the Administrative Agent in accordance with Section 2.2, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the

 

- 35 -



--------------------------------------------------------------------------------

greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation. A
certificate of the Administrative Agent submitted to any Lender or the Borrower
with respect to any amounts owing under this paragraph shall be conclusive in
the absence of manifest error. If such Lender’s share of such borrowing is not
made available to the Administrative Agent by such Lender within one Business
Day after such Borrowing Date, the Administrative Agent shall also be entitled
to recover such amount with interest thereon at the rate per annum applicable to
ABR Loans, on demand, from the Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent for the account of the Lenders or the Issuing Lender, as the case may be,
the Administrative Agent may assume that the Borrower has made such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available (i) to the relevant Lenders their respective pro
rata shares of a corresponding amount and/or (ii) to the Issuing Lender, the
amount due. If such payment is not made to the Administrative Agent by the
Borrower within one Business Day after such due date, the Administrative Agent
shall be entitled to recover, on demand, from each Lender to which any amount
which was made available pursuant to the preceding sentence, such amount with
interest thereon, for each day from and including the date such amount is
distributed to it but excluding the date of payment to the Administrative Agent,
at the rate equal to the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. Nothing herein shall be deemed to limit the rights of
the Administrative Agent or any Lender against the Borrower. A certificate of
the Administrative Agent submitted to any Lender or the Borrower with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error.

(f) The obligations of the Lenders hereunder to make Revolving Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.7 are several and not joint. The failure of any Lender to
make any Loan, to fund any such participation or to make any payment under
Section 9.7 on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any Lender to so make its Loan, to purchase its
participation or to make its payment under Section 9.7.

2.13 Requirements of Law.

(a) If any Change in Law:

(i) shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by or participated in by, or any other acquisition of funds
by, any office of such Lender or Issuing Lender (except any reserve requirement
reflected in the Eurodollar Rate); or

(iii) shall impose on such Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement, any Letter
of Credit or participation therein, any Application or any Eurodollar Loan made
by it;

 

- 36 -



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender or the Issuing Lender deems, in good faith in its
reasonable discretion, to be material, of making, converting into, continuing or
maintaining any Loans the interest on which is determined by reference to the
Eurodollar Rate or issuing, maintaining or participating in Letters of Credit,
or to reduce any amount of principal, interest or fees received or receivable by
such Lender or the Issuing Lender in respect thereof, then, in any such case,
the Borrower shall promptly pay such Lender or Issuing Lender, as the case may
be, within 30 days after its demand, any additional amounts necessary to
compensate such Lender or the Issuing Lender for such increased cost or reduced
amount receivable, to the extent such compensation is sought from similarly
situated borrowers. If any Lender becomes entitled to claim any additional
amounts pursuant to this paragraph, it shall promptly notify the Borrower (with
a copy to the Administrative Agent) of the event by reason of which it has
become so entitled and its computation in reasonable detail of the amount of
such claim.

(b) If any Lender or the Issuing Lender shall have determined (in good faith in
its reasonable discretion) that any Change in Law affecting such Lender or the
Issuing Lender or any Lending Office of such Lender or any holding company
controlling such Lender or the Issuing Lender with any request or directive
regarding capital adequacy or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitment of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy and liquidity) by an amount
deemed by such Lender or Issuing Lender to be material, then, to the extent such
compensation is sought from similarly situated borrowers from time to time,
after submission by such Lender or the Issuing Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefore and its
certified computation in reasonable detail of the amount of such claim, the
Borrower shall pay to such Lender or the Issuing Lender, as the case may be,
within 30 days after demand, such additional amount or amounts as will
compensate such Lender or Issuing Lender or such holding company for such
reduction. Failure or delay on the part of any Lender or the Issuing Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this paragraph for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of such Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor; and provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then such six-month
period shall be extended to include the period of such retroactive effect.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

- 37 -



--------------------------------------------------------------------------------

2.14 Taxes.

(a) Payments Free of Taxes; Obligations to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Requirements of Law. If any applicable
Requirements of Law (as determined in the good faith discretion of the
Administrative Agent or the Borrower) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent or a Loan Party, then
the Administrative Agent or such Loan Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (d) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) such Loan Party or
the Administrative Agent, as required by such Requirements of Law, shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to subsection
(d) below, (B) such Loan Party or the Administrative Agent, as required by such
Requirements of Law, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Requirements of Law, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (d) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Requirements of Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 2.14) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iv) In addition, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(b) (i) The Borrower shall, and does hereby, and shall cause each Loan Party to,
jointly and severally, indemnify each Recipient, and shall make or cause to be
made payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including

 

- 38 -



--------------------------------------------------------------------------------

Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.14) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis for and the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error. The Borrower shall, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender or the Issuing Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section 2.14
below.

(ii) Each Lender and the Issuing Lender shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the Issuing Lender (but only to the extent that
the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.6(b) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender or the Issuing Lender, in each case,
that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
the Issuing Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or the Issuing
Lender, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

(c) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 2.14, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(d) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable

 

- 39 -



--------------------------------------------------------------------------------

the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.14(d)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-2 or
Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;

 

- 40 -



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.14 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(e) Treatment of Certain Refunds. Unless required by applicable Requirements of
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the Issuing Lender, or have any
obligation to pay to any Lender or the Issuing Lender, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender or the
Issuing Lender, as the case may be. If any Recipient determines, that it has
received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.14, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.14 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Recipient, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority. If
the Administrative Agent, any Lender or the Issuing Lender shall become aware
that it is entitled to claim a refund of Taxes from the jurisdiction to which
such Taxes were paid to which the Administrative Agent, such Lender or the
Issuing Lender would not be entitled but for the payment of

 

- 41 -



--------------------------------------------------------------------------------

Taxes pursuant to this Section 2.14, it shall promptly notify the Borrower in
writing of the availability of such refund claim and shall, within 30 days after
receipt of a written request of the Borrower, make a claim to such jurisdiction
for such refund. Notwithstanding anything to the contrary in this subsection, in
no event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.

(f) Survival. Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the Issuing Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

(g) Issuing Lender. For the purposes of this Section 2.14, the term “Lender”
includes the Issuing Lender.

2.15 Indemnity. Upon the written, reasonably documented demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower agrees
to promptly compensate such Lender and indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans on the date or in the amount
as to which the Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans on the date or in the amount
as to which the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or any revocation of any notice of optional
prepayment pursuant to Section 2.6(a)(i) hereof, (c) the continuation,
conversion, the making of a payment or prepayment of Eurodollar Loans on a day
that is not the last day of an Interest Period with respect thereto or (d) an
assignment of a Eurodollar Loan on a day that is not the last day of an Interest
Period with respect thereto as a result of a request by the Borrower pursuant to
Section 2.18. Such indemnification may include an amount equal to the excess, if
any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Rate included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurodollar market. A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.16 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Loans or to

 

- 42 -



--------------------------------------------------------------------------------

convert ABR Loans to Eurodollar Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the ABR, the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the ABR, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans (the interest rate on which ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
ABR), either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans, and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the ABR applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative is advised in writing by such Lender that it is no longer illegal
for such Lender to determine or charge interest rates based upon the Eurodollar
Rate. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted. This Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.17 Change of Lending Office. Each Lender and the Issuing Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.13,
2.14 or 2.15 with respect to such Lender or the Issuing Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender and the Issuing Lender) to designate another
Lending Office for funding or booking any Loans affected by such event or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates with the object of avoiding the consequences of such event;
provided that such designation is made on terms that, in the sole judgment of
such Lender or the Issuing Lender, cause such Lender or the Issuing Lender and
its Lending Office(s) to suffer no economic, legal or regulatory disadvantage,
and provided, further, that nothing in this Section shall affect or postpone any
of the obligations of the Borrower or the rights of any Lender or the Issuing
Lender pursuant to Section 2.13, 2.14 or 2.15.

2.18 Replacement of Lenders. The Borrower shall at its sole expense and effort
be permitted to replace (a) any Lender that requests reimbursement for amounts
owing pursuant to Section 2.13 or 2.14, (b) any Lender that is a Defaulting
Lender or (c) any Lender that does not consent to an amendment, waiver or
consent to any Loan Document for which the consent of such Lender is required
but not obtained and the consent of the Required Lenders has been obtained;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) prior to any such replacement, such Lender shall have
taken no action under Section 2.17 so as to eliminate the continued need for
payment of amounts owing pursuant to Section 2.13 or 2.14, (iv) the replacement
financial institution shall purchase, at par from such Lender, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.15 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.13 or 2.14, as the case may be,
and (ix) any such replacement shall not be deemed to

 

- 43 -



--------------------------------------------------------------------------------

be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender. A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowing to require such replacement cease to apply.

2.19 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of the Revolving Credit Facility due and payable to
such Lender hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Revolving Credit Facility due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of the Revolving
Credit Facility due and payable to all Lenders hereunder and under the other
Loan Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Revolving Credit Facility owing (but
not due and payable) to such Lender hereunder and under the other Loan Documents
at such time in excess of its ratable share (according to the proportion of
(i) the amount of such Obligations owing (but not due and payable) to such
Lender at such time to (ii) the aggregate amount of the Obligations in respect
of the Revolving Credit Facility owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time) of payment on account
of the Obligations in respect of the Revolving Credit Facility owing (but not
due and payable) to all Lenders hereunder and under the other Loan Documents at
such time obtained by all of the Lenders at such time, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swingline Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Revolving Credit Facility then
due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.23, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations or Swingline Loans to
any Assignee or Participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.20 Increase in Revolving Commitments.

(a) Provided there exists no Default, upon notice to the Administrative Agent
(which shall promptly notify the Revolving Lenders), the Borrower may from time
to time, request an increase in the Total Revolving Commitments by an amount
(for all such requests) not exceeding $125,000,000;

 

- 44 -



--------------------------------------------------------------------------------

provided that (i) any such request for an increase shall be in a minimum amount
of $10,000,000, and (ii) the Borrower may make a maximum of three such requests.
At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Revolving
Lenders).

(b) Each Revolving Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Revolving Commitment and, if so,
whether by an amount equal to, greater than, or less than its Revolving
Percentage of such requested increase. Any Revolving Lender not responding
within such time period shall be deemed to have declined to increase its
Revolving Commitment.

(c) The Administrative Agent shall notify the Borrower and each Revolving Lender
of the Revolving Lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase and subject to the approval of the
Administrative Agent, the Issuing Lender and the Swingline Lender (which
approvals shall not be unreasonably withheld), the Borrower may also invite
additional Eligible Assignees to become Revolving Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.

(d) If the Total Revolving Commitments are increased in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such increase.
The Administrative Agent shall promptly notify the Borrower and the Revolving
Lenders of the final allocation of such increase and the Increase Effective
Date.

(e) As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of the Borrower (i) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such increase, and (ii) in the case of
the Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Section 4 and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.20, the representations and warranties contained in Section 4.1 shall
be deemed to refer to the most recent statements furnished pursuant to
Section 6.1, and (B) no Default exists. The Borrower shall prepay any Revolving
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 2.15) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Revolving Percentages
arising from any nonratable increase in the Revolving Commitments under this
Section.

(f) This Section shall supersede any provisions in Sections 2.19 or 10.1 to the
contrary.

2.21 Evidence of Debt.

(a) The extensions of credit made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the extensions of credit made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount

 

- 45 -



--------------------------------------------------------------------------------

owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.22 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Requirements of Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.7), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the Issuing Lender or Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the Issuing Lender or Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lender or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lender or Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
borrowings in connection with Letters of Credit in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such

 

- 46 -



--------------------------------------------------------------------------------

Loans or borrowings in connection with Letters of Credit were made at a time
when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and borrowings in
connection with Letters of Credit owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or borrowings
in connection with Letters of Credit owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.22(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. A Defaulting Lender (x) shall not be entitled to receive any
Commitment Fee pursuant to Section 2.3 for any period during which such Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 3.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to Sections
2.5 and 3, the “Percentage” of each non-Defaulting Lender shall be computed
without giving effect to the Commitment of that Defaulting Lender; provided,
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Loans and extensions of credit of that Lender. If the reallocation described
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Requirements of Law, (x) first, prepay Swingline Loans in an amount equal to the
Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 2.23.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and the Issuing Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Percentages (without giving effect
to Section 2.22(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

- 47 -



--------------------------------------------------------------------------------

2.23 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the Issuing Lender (i) if the Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
extension of credit which has not been reimbursed in accordance with Section 3.5
hereof or refinanced as a borrowing of Revolving Loans hereunder within the
required timeframe, or (ii) if, as of the date five days prior to the Latest
Revolving Termination Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. At any time that there shall
exist a Defaulting Lender, immediately upon the request of the Administrative
Agent, the Issuing Lender or the Swingline Lender, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.22(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts at Bank of America. The Borrower, and to the extent provided by
any Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender and the Lenders (including the Swingline Lender), and agrees to maintain,
a first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property, if any, so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.23(c). If at any time the Administrative Agent reasonably determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.23 or Sections
2.5, 2.6, 2.22, 3 or 8 in respect of Letters of Credit or Swingline Loans shall
be held and applied to the satisfaction of the specific L/C Obligations,
Swingline Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.6) or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.23 may be otherwise applied in
accordance with Section 8.2), and (y) the Person providing Cash Collateral and
the Issuing Lender or Swingline Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

- 48 -



--------------------------------------------------------------------------------

2.24 Extensions of Revolving Termination Date.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding a tranche of Commitments with a like Revolving
Termination Date, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of such Commitments) and on the same terms to each
such Lender, the Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the Revolving Termination Date of each such Lender’s
Commitment and otherwise modify the terms of such Commitment pursuant to the
terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Commitments and
related outstandings) (each, an “Extension,” and each group of Commitments, as
so extended, as well as the original Commitments not so extended, being a
“tranche”; any Extended Revolving Commitments (as defined below) shall
constitute a separate tranche of Commitments from the tranche of Commitments
from which they were converted), so long as the following terms are satisfied:

(i) no Default or Event of Default shall have occurred and be continuing at the
time an Extension Offer is delivered to the Lenders and immediately prior and
after giving effect to such Extension;

(ii) except as to interest rates, fees and the Revolving Termination Date (which
shall be determined by the Borrower and the Lenders that agree to such Extension
Offer and set forth in the relevant Extension Offer), the Commitment of any
Lender that agrees, in the exercise of such Lender’s sole discretion, to an
Extension with respect to such Commitment (an “Extending Lender”) extended
pursuant to an Extension (an “Extended Revolving Commitment”), and the related
Loans and other outstandings thereunder, shall be a Commitment (or related Loans
and other outstandings, as the case may be) with the same terms as the terms of
any other non-extending tranche of Commitments (and related Loans and other
outstandings); provided that (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related Loans and other outstandings), (B) repayments required
upon the Revolving Termination Date of the non-extending Revolving Commitments,
and (C) repayment made in connection with a permanent repayment and termination
of commitments (provided, however, that no Extended Revolving Commitment shall
provide for mandatory commitment reductions prior to the Latest Revolving
Termination Date)) of Loans with respect to Extended Revolving Commitments after
the applicable Extension date shall be made on a pro rata basis with all other
Revolving Commitments, (2) subject to the provisions of Sections 2.5(g) and 3.10
to the extent dealing with Swingline Loans and Letters of Credit which mature or
expire after a Revolving Termination Date when there exist Extended Revolving
Commitments with a later Revolving Termination Date, all Swingline Loans and
Letters of Credit shall be participated on a pro rata basis by all Lenders with
Commitments in accordance with their respective Percentages (and except as
provided in Sections 2.5(g) and 3.10, without giving effect to changes thereto
on an earlier Revolving Termination Date with respect to Swingline Loans and
Letters of Credit theretofore incurred or issued), (3) the permanent repayment
of Revolving Loans with respect to, and termination of, Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Commitments, except that the Borrower shall be permitted to
permanently repay and terminate Commitments of any such tranche on a better than
a pro rata basis as compared to any other tranche with a later maturity date
than such tranche, (4) assignments and participations of Extended Revolving
Commitments and Extended Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
Revolving Loans, and (5) at no time shall there be Commitments hereunder that
have more than three different maturity dates;

 

- 49 -



--------------------------------------------------------------------------------

(iii) if the aggregate principal amount of Commitments in respect of which
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Commitments offered to be extended by the
Borrower pursuant to such Extension Offer, then the Revolving Loans of such
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer;

(iv) all documentation in respect of such Extension shall be consistent with the
foregoing; and

(v) any applicable Minimum Extension Condition (as defined below) shall be
satisfied unless waived by the Borrower.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.24, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments or commitment reductions for purposes of Sections 2.4,
2.6, 2.12 or 2.19, and (ii) no Extension Offer is required to be in any minimum
amount or any minimum increment; provided that the Borrower may at its election
specify as a condition (a “Minimum Extension Condition”) to consummating any
such Extension that a minimum amount (to be determined and specified in the
relevant Extension Offer in the Borrower’s discretion and which may be waived by
the Borrower) of Revolving Commitments of any or all applicable tranches be
tendered. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 2.24 (including, for the avoidance of
doubt, the payment of interest or fees in respect of any Extended Revolving
Commitments on the terms as may be set forth in the relevant Extension Offer).

(c) No consent of any Lender or the Administrative Agent (other than to the
extent set forth in Section 10.6(c)) shall be required to effectuate any
Extension, other than (A) the consent of each Lender agreeing to such Extension
with respect to one or more of its Commitments (or a portion thereof) and
(B) with respect to the ability to obtain Letters of Credit under any Extension
of any tranche of Commitments, the consent of the Administrative Agent and the
Issuing Lender, which consent shall not be unreasonably withheld or delayed. All
Extended Revolving Commitments and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Obligations
under this Agreement and the other Loan Documents. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Loan Documents with the Borrower as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower to effect the provisions of this Section 2.24, including in order to
establish new tranches or sub-tranches in respect of Commitments so extended and
such technical amendments as may be necessary or appropriate in connection
therewith. In addition, if so provided in such amendment and with the consent of
the Issuing Lender, participations in Letters of Credit expiring on or after the
Latest Revolving Termination Date in respect of the then-existing Revolving
Commitments shall be re-allocated from Lenders holding Revolving Commitments
thereunder to Lenders holding Extended Revolving Commitments in accordance with
the terms of such amendment; provided, however, that such participation
interests shall, upon receipt thereof by the relevant Lenders holding
Commitments, be deemed to be participation interests in respect of such
Commitments and the terms of such participation interests (including, without
limitation, the commission applicable thereto) shall be adjusted accordingly.

 

- 50 -



--------------------------------------------------------------------------------

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 10 Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.24.

(e) Conflicting Provisions. This Section 2.24 shall supersede any provisions in
Section 2.4, 2.6, 2.12, 2.19 or 10.1 to the contrary.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, (i) the Issuing Lender, in
reliance on the agreements of the other Revolving Lenders set forth in
Section 3.4(a), agrees to issue standby letters of credit (such letters of
credit, together with the Existing Letters of Credit, the “Letters of Credit”)
for the account of the Borrower and to amend Letters of Credit previously issued
by it in accordance with Section 3.2 below, on any Business Day during the
period from the Closing Date until the date that is seven days prior to the
Revolving Termination Date then in effect (the “Letter of Credit Expiration
Date”) in such form as may be approved from time to time by the Issuing Lender
and (ii) the Revolving Lenders severally agree to participate in Letters of
Credit issued for the amount of the Borrower and any drawings thereunder (each
Revolving Lender, an “L/C Participant”; provided that the Issuing Lender shall
have no obligation to issue or amend any Letter of Credit if, after giving
effect to such issuance or amendment, (i) the L/C Obligations would exceed the
L/C Commitment or (ii) the aggregate amount of the Available Revolving
Commitments would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars, (ii) have a face amount of at least $250,000 (unless
otherwise agreed by the Issuing Lender) and (iii) unless the Issuing Lender
otherwise consents in writing, expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the date that is five Business Days
prior to the Revolving Termination Date, provided that any Letter of Credit with
a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above). All Existing Letters of Credit shall be deemed, from and after the
Closing Date, to be outstanding as a Letter of Credit hereunder and governed by
the terms and conditions hereof.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit (i) if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by any applicable Requirement
of Law, or if such Requirement of Law would cause the Issuing Lender or any L/C
Participant to be subject to, or incur, any restriction, reserve or capital
requirement not applicable on the Closing Date, or loss, cost or expense deemed
material in good faith by the Issuing Lender not applicable on the Closing Date,
or if such issuance would violate one or more policies of the Issuing Lender
applicable to letters of credit generally, or (ii) any Lender is at that time a
Defaulting Lender, unless the Issuing Lender has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the Issuing Lender
(in its reasonable discretion) with the Borrower or such Lender to eliminate the
Issuing Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.22(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its reasonable discretion.

 

- 51 -



--------------------------------------------------------------------------------

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender (with a copy to the Administrative Agent), not later than
11:00 A.M., New York City time, at least three Business Days (or such later date
and time as the Administrative Agent and the Issuing Lender may agree in a
particular instance in their sole discretion) prior to proposed issuance date or
date of amendment at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Revolving Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof) and the subsequent
amendments, if any, of each Letter of Credit (including the amount thereof).

3.3 Fees and Other Charges.

(a) The Borrower will pay a fee (the “Letter of Credit Fee”) on the maximum
daily amount available to be drawn under all Letters of Credit at a rate equal
to the Applicable Rate then in effect multiplied by the maximum daily amount
available to be drawn under such Letters of Credit, shared ratably among the
Revolving Lenders in accordance with their respective Revolving Percentages and
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date: provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
Issuing Lender pursuant to this Section 3 shall be payable, to the maximum
extent permitted by applicable Requirements of Law, to the other Lenders in
accordance with the upward adjustments in their respective Revolving Percentages
allocable to such Letter of Credit pursuant to Section 2.22(a)(iv), with the
balance of such fee, if any, payable to the Issuing Lender for its own account.
For purposes of computing the maximum daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.3. In addition, the Borrower shall pay to the Issuing
Lender for its own account a fronting fee on the undrawn and unexpired amount of
each Letter of Credit issued by it, at the rate per annum specified in the Fee
Letter, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender on demand for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Percentage in the Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender

 

- 52 -



--------------------------------------------------------------------------------

thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Lender that, if a draft is paid under any Letter of Credit for which the
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Issuing Lender
upon demand at the Issuing Lender’s address for notices specified herein an
amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed (and the
Administrative Agent may apply Cash Collateral provided for this purpose).

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
then, without limiting the other provisions of this Agreement, such L/C
Participant shall pay to the Issuing Lender on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal Funds Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Participant pursuant to Section 3.4(a) is not made available
to the Issuing Lender by such L/C Participant within three Business Days after
the date such payment is due, then, without limiting the other provisions of
this Agreement, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to ABR Loans under the Revolving
Credit Facility. A certificate of the Issuing Lender submitted to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral or other collateral applied
thereto by the Issuing Lender), or any payment of interest on account thereof,
the Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
the Issuing Lender shall be required to be returned by the Issuing Lender, such
L/C Participant shall return to the Issuing Lender the portion thereof
previously distributed by the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
the Issuing Lender on the Business Day next succeeding the Business Day on which
the Issuing Lender notifies the Borrower of the date and amount of a draft
presented under any Letter of Credit and paid by the Issuing Lender for the
amount of (a) such draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by the Issuing Lender in connection with such payment. Each
such payment shall be made to the Issuing Lender at its address for notices
referred to herein in Dollars and in immediately available funds. Interest shall
be payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (i) until the Business Day next
succeeding the date of the relevant notice, Section 2.9(b) and (ii) thereafter,
Section 2.9(c).

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other

 

- 53 -



--------------------------------------------------------------------------------

party to which such Letter of Credit may be transferred or any claims whatsoever
of the Borrower against any beneficiary of such Letter of Credit or any such
transferee. The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Lender. The Borrower agrees that any action taken or
omitted by the Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct and in accordance with the standards of care specified in
the Uniform Commercial Code of the State of New York, shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender to the
Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit. Notwithstanding the foregoing, the
Issuing Lender shall not be responsible to the Borrower for, and the Issuing
Lender’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of the Issuing Lender required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Requirements of Law or any order of a
jurisdiction where the Issuing Lender or the beneficiary is located, the
practice stated in the ISP or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

3.9 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.10 Extensions. If the Revolving Termination Date in respect of any tranche of
Commitments occurs prior to the expiration of any Letter of Credit (such
termination date, the “Earlier Commitment Termination Date”), then (i) on such
Earlier Commitment Termination Date, if one or more other tranches of
Commitments in respect of which the Revolving Termination Date shall not have
occurred are then in effect, with the consent of the Issuing Lender with respect
to any outstanding Letter of Credit, such Letters of Credit shall automatically
be deemed to have been issued (including for purposes of the obligations of the
Lenders to purchase participations therein pursuant to Section 3.4) under (and
participated by Lenders pursuant to their respective Percentages with respect
to) such later-maturing tranches of Commitments up to an aggregate amount not to
exceed the aggregate principal amount of the unutilized Commitments thereunder
at such time and (ii) to the extent not reallocated pursuant to the immediately
preceding clause (i), the Company shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.23. Except to the extent of reallocations of
participations pursuant to clause (i) of the immediately preceding sentence, the
occurrence of a Letter of Credit Expiration Date with respect to a given tranche
of Commitments shall have no effect upon (and shall not diminish) the percentage
participations of the Lenders in any Letter of Credit issued before such Letter
of Credit Expiration Date.

 

- 54 -



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1 Financial Condition. The audited consolidated balance sheet of the Borrower
as at December 31, 2011, and the related consolidated statements of income and
of cash flows for the fiscal year ended on such date (the “Audited Financial
Statements”), reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, present fairly in all material respects the
consolidated financial condition of the Borrower as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). The Borrower and its
Subsidiaries, taken as a whole, had no material Guarantee Obligations,
contingent liabilities or liabilities as of the date of the Audited Financial
Statements for taxes, and had no material long-term leases or unusual forward or
long-term commitments, including any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are not
reflected in the Audited Financial Statements, including footnotes, as at and
for such date.

4.2 No Change. Since December 31, 2011, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each of the Borrower and its Subsidiaries is
duly organized and validly existing under the laws of the jurisdiction of its
organization. The Borrower is in good standing under the laws of the
jurisdiction of its organization. Each of the Subsidiaries is in good standing
under the laws of the jurisdiction of its organization, except to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect. Each of the Borrower and its Subsidiaries (a) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (b) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (c) is in compliance with all Requirements of Law except in each case
referred to in clauses (a), (b) and (c) to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made or will be obtained or made prior to the Closing Date
and each of which will be in full force and effect on the Closing Date, (ii) the
filings referred to in Section 4.17 and (iii) except to the extent that failure
to obtain any such consent or authorization or make any such filing or notice
could not relieve such Loan Party of its obligations under the Loan Documents to
which it is a party or could not reasonably be

 

- 55 -



--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of the Borrower or any Subsidiary, except
to the extent that such violation could not reasonably be expected to have a
Material Adverse Effect, and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents and Liens permitted under
Section 7.3). No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.

4.6 Litigation. Except as disclosed in Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against the Borrower or any Subsidiary or against any of their respective
properties or revenues (a) with respect to any of the Loan Documents or any of
the transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

4.7 No Default. Neither the Borrower nor any Subsidiary is in default under or
with respect to any of its Contractual Obligations in any respect that could
reasonably be expected to have a Material Adverse Effect.

4.8 Ownership of Property; Liens. The Borrower and each Subsidiary has title in
fee simple to, or a valid leasehold interest in, all its real property necessary
or used in the ordinary conduct of its business, and good title to, or a valid
leasehold interest in, all its other material property, except such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. None of such real or other material property is
subject to any Lien except as permitted by Section 7.3.

4.9 Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, all material Intellectual Property that is reasonably necessary
for the current or proposed conduct of its business except to the extent the
failure to own or license same could not reasonably be expected to have a
Material Adverse Effect, and the use thereof by the Company and its Subsidiaries
does not infringe upon the rights of any other Person, except for such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. As of the Closing Date, no
material claim has been asserted and is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does the Borrower know of
any valid basis for any such claim.

4.10 Taxes. Except to the extent that the inaccuracy of this representation and
warranty could not reasonably be expected to have a Material Adverse Effect, the
Borrower and each Subsidiary has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any such taxes, fees or other charges the amount or validity of which

 

- 56 -



--------------------------------------------------------------------------------

are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant entity); and, there is no current, or to the knowledge of
the Borrower, pending or proposed tax assessments, deficiencies or audits that
could reasonably be expected to result in a Material Adverse Effect.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board.

4.12 ERISA. Except as disclosed on Schedule 4.12, neither a material Reportable
Event nor a material “accumulated funding deficiency” (within the meaning of
Section 412 of the Code or Section 302 of ERISA or for years for which the
funding requirements are governed by the Pension Protection Act of 2006, any
failure to satisfy the applicable minimum funding standard under Section 412 of
the Code or Section 302 of ERISA) has occurred during the five-year period prior
to the date on which this representation is made or deemed made with respect to
any Plan, and each Plan has complied in all material respects with the
applicable provisions of ERISA and the Code. Any terminations of Single Employer
Plans that have occurred during such five-year period have not resulted in any
material liability not promptly provided for in accordance with applicable law,
and no Lien in favor of the PBGC or a Plan has arisen during such five-year
period. The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed to any material extent the value of the assets of
such Plan allocable to such accrued benefits by a material amount. Neither the
Borrower nor any Commonly Controlled Entity maintains or contributes to, or has
withdrawn from, any Multiemployer Plan.

4.13 Investment Company Act. No Loan Party is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

4.14 Subsidiaries. (a) As of the Closing Date and as of each date a Compliance
Certificate is delivered pursuant to Section 6.2(b), Schedule 4.14 sets forth
the name and jurisdiction of incorporation of each Subsidiary and, as to each
such Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) as of the Closing Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (except for
stock options and other stock-based compensation rights or commitments granted
to employees or directors and directors’ qualifying shares) of any nature
relating to any Capital Stock of any Subsidiary other than any Subsidiary which
is not directly owned by the Borrower and which is a member or partner of any
joint venture the governing documents of which, or documents relating thereto,
include provisions relating to the Capital Stock of such Subsidiary.

4.15 Use of Proceeds. The proceeds of the Revolving Loans, and the Letters of
Credit, shall be used to refinance Indebtedness existing under the Existing
Credit Agreement, and for general corporate purposes of the Borrower and its
Subsidiaries to the extent such use is in accordance with this Agreement and not
in contravention of any Requirement of Law or any Loan Document.

4.16 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact

 

- 57 -



--------------------------------------------------------------------------------

or omitted to state a material fact necessary to make the statements contained
herein or therein not misleading; provided that, with respect to projections and
pro forma financial information contained in the materials referenced above the
Borrower represents only that they are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made in light of the conditions existing at the time and represented, at the
time of delivery, as the best estimate of future financial condition and
performance, it being recognized by the Lenders that such financial information
as it relates to future events is not to be viewed as fact and that actual
results during the period or periods covered by such financial information may
differ from the projected results set forth therein by a material amount. As of
the Closing Date, there is no fact known to the Borrower that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan Documents, or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.

4.17 Security Documents. The Pledge and Security Agreement and the Intellectual
Property Security Agreements are each effective to create in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the pledged stock and other equity interests described
in the Pledge and Security Agreement (used herein as defined in such agreement,
the “Pledged Stock”), when, to the extent not previously delivered, stock
certificates representing such Pledged Stock (excluding Capital Stock which is
Excluded Property) are delivered to the Administrative Agent, and in the case of
the other Collateral described in the Pledge and Security Agreement and the
Intellectual Property Security Agreements when, to the extent not previously so
filed, financing statements and other filings specified on Schedule 4.17 in
appropriate form are filed in the offices specified on Schedule 4.17, the Pledge
and Security Agreement and the Intellectual Property Security Agreements shall
each constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral described in such
agreements and the proceeds thereof, as security for the Obligations (as defined
in the Pledge and Security Agreement), in each case prior and superior in right
to any other Person (except, in the case of Collateral other than Pledged Stock,
Liens permitted by Section 7.3).

4.18 Solvency. The Borrower, both on a standalone basis and taken as a whole
with its Subsidiaries, and after giving effect to the incurrence of all
Indebtedness and obligations being incurred in connection herewith will be and
will continue to be, Solvent.

4.19 Insurance. All of the material properties of each Loan Party, and, except
to the extent that the failure to maintain such insurance could not reasonably
be expected to have a Material Adverse Effect, the other Subsidiaries, are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. In addition to the conditions set
forth in Section 5.2, the agreement of each Lender or the Issuing Lender to make
the initial extension of credit requested to be made by it is subject to the
satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Security Documents. The Administrative Agent shall have
received (i) this Agreement, executed and delivered by the Administrative Agent,
the Borrower and each

 

- 58 -



--------------------------------------------------------------------------------

Person listed on Schedule 1.1A, together with all schedules and exhibits
thereto, (ii) the Guarantee Agreement, together with all schedules thereto,
executed and delivered by the Guarantors, (iii) the Pledge and Security
Agreement, together with all schedules thereto, executed and delivered by the
Borrower and the Guarantors, together with, to the extent not previously
delivered to the Administrative Agent, all Pledged Notes and all stock
certificates evidencing the Pledged Stock (excluding Capital Stock which is
Excluded Property) and corresponding stock transfer powers executed by a
Responsible Officer of the Borrower or Subsidiary of the Borrower, as applicable
(or arrangements satisfactory to the Administrative Agent and its counsel shall
have been made for the delivery thereof), (iv) the Intellectual Property
Security Agreements, together with all schedules thereto, executed and delivered
by the Borrower and any other applicable Loan Party, and (v) if requested by any
Lender, Revolving Notes issued by the Borrower in favor of such Lender.

In the event that any one or more Persons listed on Schedule 1.1A have not
executed and delivered this Agreement on the date scheduled to be the Closing
Date (each such Person being referred to herein as a “Non-Executing Person”),
the condition referred to in clause (i) above shall nevertheless be deemed
satisfied if on such date the Borrower and the Administrative Agent shall have
designated one or more Persons (the “Designated Lenders”) to assume, in the
aggregate, all of the Commitments that would have been held by the Non-Executing
Persons (subject to each such Designated Lender’s consent and its execution and
delivery of this Agreement). Schedule 1.1A shall automatically be deemed to be
amended to reflect the respective Commitments of the Designated Lenders and the
omission of the Non-Executing Persons as Lenders hereunder.

(b) Payment Under Existing Credit Agreement. The Indebtedness outstanding under
the Existing Credit Agreement shall have been prepaid (including with cash
proceeds of the initial Revolving Loans) in full and the Existing Credit
Agreement shall have been terminated.

(c) Approvals. All governmental and third party approvals necessary in
connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.

(d) Fees. The Lenders, the Administrative Agent and the Joint Lead Arrangers
shall have received all fees required to be paid, and all expenses for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the Closing Date. All such amounts may be paid with
proceeds of Loans made on the Closing Date and may be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Closing Date.

(e) Closing Certificates. The Administrative Agent shall have received by the
Closing Date certificates (or as to specific certified charter documents or good
standing certificates to the extent consented to in writing by the
Administrative Agent, such later date as consented to in writing by the
Administrative Agent, which consents shall not be unreasonably withheld) dated
the Closing Date, each in form and substance reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments (to include,
without limitation, resolutions, incumbency certificates and such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, that the Borrower and each
Loan Party is validly existing and in good standing and that the Borrower is
qualified to engage in business in the State of New York, in each case, in form
and substance reasonably satisfactory to the Administrative Agent).

(f) Legal Opinions. The Administrative Agent shall have received (i) the legal
opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Borrower, in
form and substance

 

- 59 -



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent, and (ii) the legal opinion
of Stancil Barton, general counsel of the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent. Such legal opinions shall
cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require.

(g) Insurance. The Administrative Agent shall have received (and confirmed such
receipt to the Lenders) insurance certificates and endorsements and/or
declarations pages to the insurance policies evidenced by such certificates
naming the Administrative Agent on behalf of the Lenders as an additional
insured or loss payee, as the case may be, evidencing that all insurance
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect.

(h) Security. The Administrative Agent shall have received (A) proper financing
statements in form appropriate for filing under the Uniform Commercial Code in
each jurisdiction of organization of each Loan Party, and (B) satisfactory
evidence (to include without limitation, copies of financing statements and
other filings, lien and intellectual property search results, a duly-executed
payoff letter and a duly-executed diligence questionnaire and perfection
certificate) that the Administrative Agent (on behalf of the Lenders) shall have
a valid and perfected first priority (subject to Liens permitted under
Section 7.3) lien and security interest in the Collateral described in each of
the Pledge and Security Agreement and the Intellectual Property Security
Agreements.

(i) No Material Adverse Effect, etc. The Administrative Agent shall have
received a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 5.1 and 5.2 have been
satisfied or waived in writing, provided that such Responsible Officer of the
Borrower makes such certification only to the extent such conditions can be
satisfied by the actions or statements of the Borrower or any of its
Subsidiaries and makes no such certification with respect to the Administrative
Agent or any Lender, (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have a Material Adverse Effect, (C) there is no action, suit,
investigation or proceeding pending, or to the knowledge of the Borrower,
threatened in any court or before any arbitrator or any Governmental Authority
that could reasonably be expected to have a Material Adverse Effect.

Without limiting the generality of the provisions of Section 9.4, for purposes
of determining compliance with the conditions specified in this 5.1, each Lender
that has signed this Agreement and released its signature pages shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter, if any, required hereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
a Loan requested to be made by it on any date (including on the Closing Date)
and the issuance, increase in the stated amount of, or extension of a Letter of
Credit is subject to the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents, shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except that (i) to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
as of such earlier date, (ii) for purposes of this Section 5.2, the
representations and warranties as to the Audited Financial Statements contained
in Section 4.1 shall be deemed to refer to the most recent statements furnished
pursuant to subsection (a) of Section 6.1 and (iii) if a representation and
warranty is qualified as to materiality, the materiality qualifier set forth in
this Section 5.2(a) shall be disregarded with respect to such representation and
warranty for purposes of this condition.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

- 60 -



--------------------------------------------------------------------------------

Each borrowing of Loans by and issuance, request for amendment or extension of a
Letter of Credit on behalf of the Borrower hereunder shall constitute a
representation and warranty by the Borrower as of the date of such extension of
credit that the conditions contained in this Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent for distribution
to each Lender:

(a) within five (5) Business Days after the date of submission to the SEC (for
so long as the Borrower is subject to the reporting requirements of the Exchange
Act), but in any event within 90 days after the end of each fiscal year of the
Borrower, a copy of the audited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year and
accompanied by a report prepared in accordance with generally accepted auditing
standards and without a “going concern” or like qualification or exception
(other than a qualification related to the maturity of the Loans at the
Revolving Termination Date), or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and

(b) within five (5) Business Days after the date of submission to the SEC (for
so long as the Borrower is subject to the reporting requirements of the Exchange
Act), but in any event not later than 45 days after the end of each of the first
three quarterly periods of each fiscal year of the Borrower, the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of footnotes).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

6.2 Certificates; Other Information. Furnish to the Administrative Agent for
distribution to each Lender (or, in the case of subsection (g), to the relevant
Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
under Section 7.1 herein, except as specified in such certificate;

 

- 61 -



--------------------------------------------------------------------------------

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and (ii) in the case of quarterly or annual financial
statements, (x) a Compliance Certificate containing all information and
calculations necessary for determining compliance by each Group Member with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be, and (y) an
updated Schedule 4.14, and to the extent not previously disclosed to the
Administrative Agent, any change in the jurisdiction of organization of the
Borrower or any Guarantor or any change in its name during the period covered by
such financial statements;

(c) no later than 45 days after the end of each fiscal year of the Borrower, a
detailed consolidated budget for the following fiscal year (including a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the following fiscal year, the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income and a description of the underlying assumptions applicable thereto), and,
promptly after becoming available, significant revisions, if any, of such budget
and projections with respect to such fiscal year (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect;

(d) within 45 days after the end of each of the first three fiscal quarters of
the Borrower and within 90 days at the end of each fiscal year, in each case to
the extent that the Borrower is not filing a report on form 10-Q or 10-K for
such period, a narrative discussion and analysis of the financial condition and
results of operations of the Borrower and its Subsidiaries for such fiscal
period, with relevant comparisons;

(e) within 45 days after the end of each fiscal quarter of the Borrower, a
summary in reasonable detail of Permitted Acquisitions completed during such
fiscal quarter, describing each such entity and the consideration (including
deferred consideration) paid in respect thereof;

(f) promptly after the same are available for distribution, copies of each
annual report, proxy or financial statement or other material report or
communication sent to the stockholders of the Borrower, and copies of all
material reports and registration statements, in each case which the Borrower is
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and

(g) promptly, such additional financial and other information as the
Administrative Agent, on its own behalf or on behalf of any Lender, may from
time to time reasonably request.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPFS
will make available to the Lenders and the Issuing Lender materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower, its Affiliates or their
respective securities, and who may be engaged in investment and other
market-related activities with respect to such Person’s securities. The Borrower

 

- 62 -



--------------------------------------------------------------------------------

hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Joint Lead Arrangers,
the Issuing Lender and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.14); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, and cause each of
the Borrower’s Subsidiaries to so pay, discharge or otherwise satisfy, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member, except to the extent that failure to
comply with this Section 6.3 could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

6.4 Maintenance of Existence; Compliance.

(a) (i) Preserve, renew and keep in full force and effect its organizational
existence, and cause each of the Borrower’s Subsidiaries to so preserve, renew
and keep in full force and effect its organization existence, and (ii) take all
reasonable action to maintain, and cause each of Borrower’s Subsidiaries to
maintain, all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, except, in each case, as otherwise permitted by
Section 7.4 or 7.5 and except, in the case of clauses (i) and (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

(b) comply with all Contractual Obligations and Requirements of Law, and cause
each of Borrower’s Subsidiaries to so comply, except to the extent that failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect;

(c) from and after the Closing Date, refrain from entering into, and cause each
Group Member to refrain from entering into, any Management Agreement or other
agreement between such Group Member and any other Group Member or any Affiliate
of any Group Member which would prohibit any Subsidiary from (i) taking any
actions required under Section 6.8 or (ii) require the consent of any party
(other than the Borrower) to the taking of any actions required under
Section 6.8; and

(d) after the occurrence and during the continuance of an Event of Default, if
the Administrative Agent shall so request in writing, the Borrower shall cause
its Subsidiaries (other than Excluded Foreign Subsidiaries) to (i) make cash
distributions to the Borrower (based upon the Borrower’s proportionate share of
its direct or indirect equity therein) no less frequently than monthly in an
amount no less than the aggregate amount of cash and Cash Equivalents held by
its Subsidiaries (excluding $10,000,000 in the aggregate) to the extent the
Borrower and such Subsidiaries are not prohibited from doing so under applicable
law, provided that cash and Cash Equivalents in any deposit or investment
account owned by a Guarantor may be retained by such Guarantor and shall not be
required under this Section 6.4(d) to be distributed to the Borrower if at such
time (x) the Administrative Agent has received a fully executed account control
agreement reasonably satisfactory to the Administrative Agent in form

 

- 63 -



--------------------------------------------------------------------------------

and substance covering such account or (y) if an account control agreement is
not required to be delivered to the Administrative Agent pursuant to subsection
(i), (ii) or (iii) of the proviso in Section 4.12 of the Pledge and Security
Agreement, and (ii) to the extent there are legally available funds, pay in full
the outstanding amounts of accounts payable owed to the Borrower by NFP
Securities, Inc. from time to time no less frequently than monthly and by its
other Subsidiaries consistent with past practices.

6.5 Maintenance of Property; Insurance. (a) Keep, and cause all of Borrower’s
Subsidiaries to keep, all material property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

(b) maintain, and cause each of Borrower’s Subsidiaries to maintain, with
financially sound and reputable insurance companies insurance on all its
material property and businesses in at least such amounts and against at least
such risks (but including in any event public liability, casualty and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business, subject to deductibles and
retainages as the Borrower reasonably believes to be appropriate, except, with
respect to each Subsidiary that is not a Loan Party, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

6.6 Inspection of Property; Books and Records; Discussions.

(a) Keep proper books and records and accounts in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
material dealings and transactions in relation to its business and activities;
and

(b) permit representatives of the Administrative Agent (who may or may not be
accompanied by one or more Lenders) to visit and inspect the Borrower’s
properties and examine and make abstracts from any of the books and records of
the Borrower and its Subsidiaries at any reasonable time upon appropriate notice
and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and with its
independent certified public accountants; provided, however, that (i) absent the
occurrence and continuance of an Event of Default, any inspections shall be
limited to one per fiscal year, and (ii) if an Event of Default shall have
occurred and be continuing, any inspection shall be at the cost and expense of
the Borrower.

6.7 Notices. Promptly give notice to the Administrative Agent, for distribution
to the Lenders, of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, could reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member which is likely to
have a Material Adverse Effect;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor

 

- 64 -



--------------------------------------------------------------------------------

of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings
or the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan in all cases other
than in connection with terminations, withdrawals, proceedings or other events
related to Subsidiaries acting in contemplation of joining Borrower Plans;
provided that such terminations, withdrawals, proceedings or other events do not
involve or create any material liability for the Borrower;

(e) to the extent not disclosed in any report filed with the SEC, any material
change in accounting policies or financial reporting practices by the Borrower
or any Subsidiary;

(f) (i) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect, (ii) any material notices given to the holders
of the 2010 Convertible Notes, or to the holders of other Indebtedness in excess
of $15,000,000 in principal amount incurred under Section 7.2(b), (iii) a
conversion payment or Designated Event Repurchase Payment to any holder of the
2010 Convertible Notes prior to the 2010 Convertible Notes Maturity Date at
least ten days prior to the making of such conversion payment or Designated
Event Repurchase Payment, or (iv) a conversion payment or a Designated Event
Repurchase Payment (or other similar payment upon the occurrence of similar
events) to any holder of other Indebtedness in excess of $15,000,000 in
principal amount incurred under Section 7.2(b) at least ten days prior to the
making of such conversion payment or Designated Event Repurchase Payment (or
other similar payment); and

(g) any change to an existing Management Agreement, other than in connection
with a Disposition of the relevant Subsidiary or the elimination of the
Management Agreement, that may reasonably be expected to reduce base earnings
under such existing Management Agreement by more than $5,000,000.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Additional Collateral, etc.

(a) Subject to clause (d) below, upon the formation or the acquisition of any
new direct or indirect Subsidiary (excluding any Excluded Domestic Subsidiary,
Excluded Foreign Subsidiary, any Subsidiary that is held directly or indirectly
by an Excluded Foreign Subsidiary, or, subject to the provisions of
Section 6.8(e) below, any Broker-Dealer Subsidiary), or upon the occurrence of
any Excluded Domestic Subsidiary acquired as an Investment under Section 7.7(k)
becoming or required to be included in the definition of “Material Subsidiary”
in order for the Borrower to comply with such definition, the Borrower shall, at
the Borrower’s expense:

(i) on or before the date on which the Compliance Certificate in the immediately
succeeding fiscal quarter is due (the “Compliance Certificate Delivery Date”)
(but within 15 days after such formation or acquisition if an Event of Default
exists), cause such Subsidiary to duly execute and deliver to the Administrative
Agent (with a copy to counsel to the Administrative Agent) a supplement to the
Guarantee Agreement or, with respect to any Broker-Dealer Subsidiary, a Limited
Guarantee Agreement or supplement thereto, as applicable, in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents,

 

- 65 -



--------------------------------------------------------------------------------

(ii) on or before the Compliance Certificate Delivery Date (but within 15 days
after such formation or acquisition if an Event of Default exists), furnish to
the Administrative Agent a description of the real and personal properties of
such Subsidiary, in detail reasonably satisfactory to the Administrative Agent,

(iii) on or before the Compliance Certificate Delivery Date (but within 15 days
after such formation or acquisition if an Event of Default exists), cause such
Subsidiary to duly execute and deliver to the Administrative Agent (with a copy
to counsel to the Administrative Agent) deeds of trust, trust deeds, deeds to
secure debt, mortgages, supplements to the Pledge and Security Agreement and, to
the extent necessary or advisable in the Administrative Agent’s reasonable
opinion, other Security Documents, as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent, securing payment
of all the obligations of the other Loan Parties and of such Subsidiary or such
parent, as the case may be, under the Loan Documents and constituting Liens on
all such real and personal properties; provided however that (1) the execution,
delivery and recordation of deeds of trust, mortgages and similar documents
granting a lien on real property interests and (2) the execution and delivery of
landlord waivers and access agreements shall, in each case, be required only
after the occurrence and during the continuance of an Event of Default;

(iv) on or before the Compliance Certificate Delivery Date (but within 15 days
after such formation or acquisition if an Event of Default exists), cause such
Subsidiary (A) to deliver to the Administrative Agent its organizational
documents and, if requested by the Administrative Agent, an officer’s
certificate in form and substance reasonably satisfactory to the Administrative
Agent, and (B) (if it has not already done so) to take whatever action
(including, the filing of Uniform Commercial Code financing statements, the
giving of notices, the endorsement of notices on title documents, the delivery
of all certificates evidencing Pledged Stock (excluding Capital Stock which is
Excluded Property) and Pledged Notes (as defined in the Pledge and Security
Agreement), and after the occurrence and during of an Event of Default, the
recording of mortgages) may be necessary or advisable in the reasonable opinion
of the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, supplements to Pledge and
Security Agreement and Security Documents delivered pursuant to this
Section 6.8, enforceable against all third parties in accordance with their
terms,

(v) within 60 days after the reasonable request of the Administrative Agent,
deliver to the Administrative Agent a signed copy of a favorable opinion,
addressed to the Administrative Agent and the Lenders, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i), (iii) and (iv) above, and as to such other matters as
the Administrative Agent may reasonably request, and

(vi) as promptly as practicable after such formation or acquisition, deliver,
upon the reasonable request of the Administrative Agent after the occurrence and
continuance of an Event of Default, to the Administrative Agent with respect to
each parcel of real property owned or held by the entity that is the subject of
such formation or acquisition title reports, surveys and engineering, soils and
other reports, and environmental assessment reports, each in scope, form and
substance reasonably

 

- 66 -



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent, provided, however, that to the extent
that any Loan Party or any of its Subsidiaries shall have otherwise received any
of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.

(b) Subject to clause (d) below, upon the acquisition of any property by any
Loan Party, if such property, in the reasonable judgment of the Administrative
Agent, shall not already be subject to a perfected first priority security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties, then the Borrower shall, at the Borrower’s expense and upon the
Administrative Agent’s request:

(i) on or before the Compliance Certificate Delivery Date (but within 15 days
after such acquisition if an Event of Default exists), furnish to the
Administrative Agent a description of the property so acquired in detail
reasonably satisfactory to the Administrative Agent,

(ii) on or before the Compliance Certificate Delivery Date (but within 15 days
after such acquisition if an Event of Default exists), cause the applicable Loan
Party to duly execute and deliver to the Administrative Agent deeds of trust,
trust deeds, deeds to secure debt, mortgages, supplements to the Pledge and
Security Agreement and, to the extent necessary or advisable in the
Administrative Agent’s reasonable opinion, other Security Documents, as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent, securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents and constituting Liens on all such
properties; provided however that (1) the execution, delivery and recordation of
deeds of trust, mortgages and similar documents granting a lien on real property
interests and (2) the execution and delivery of landlord waivers and access
agreements shall, in each case, be required only upon the request of the
Administrative Agent after the occurrence and during the continuance of an Event
of Default,

(iii) on or before the Compliance Certificate Delivery Date (but within 15 days
after such acquisition if an Event of Default exists), cause the applicable Loan
Party to take whatever action (including the filing of UCC financing statements,
the giving of notices, the endorsement of notices on title documents, the
delivery of all certificates evidencing Pledged Stock (excluding Capital Stock
which is Excluded Property) and Pledged Notes, and after the occurrence and
during of an Event of Default, the recording of mortgages) may be necessary or
advisable in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on such property, enforceable
against all third parties,

(iv) within 60 days after the reasonable request of the Administrative Agent,
deliver to the Administrative Agent a signed copy of a favorable opinion,
addressed to the Administrative Agent and the Lenders, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (ii) and (iii) above and as to such other matters as the
Administrative Agent may reasonably request, and

(v) as promptly as practicable after any acquisition of any material interest in
real property, deliver, upon the reasonable request of the Administrative Agent
after the occurrence and continuance of an Event of Default, to the
Administrative Agent with

 

- 67 -



--------------------------------------------------------------------------------

respect to such real property title reports, surveys and engineering, soils and
other reports, and environmental assessment reports, each in scope, form and
substance reasonably satisfactory to the Administrative Agent, provided,
however, that to the extent that any Loan Party or any of its Subsidiaries shall
have otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Administrative Agent,

(c) At any time upon reasonable request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may reasonably deem necessary or
desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, deeds of trust, trust deeds, deeds
to secure debt, mortgages, supplements to the Pledge and Security Agreement and
other security and pledge agreements.

(d) Notwithstanding anything herein or in any other Loan Document to the
contrary, neither the Borrower nor any of its Subsidiaries (i) shall be required
to grant or perfect a security interest in favor of the Administrative Agent for
the benefit of the Secured Parties in Excluded Property, and (ii) at any time
prior to the occurrence and the continuance of an Event of Default shall be
required to grant or perfect a security interest in favor of the Administrative
Agent for the benefit of the Secured Parties in (A) fee interests in any real
property with a fair market value not in excess of $2,500,000, and (B) any
leasehold interests in real property with a fair market value not in excess of
$5,000,000 individually.

(e) If, at any time, the Borrower’s Advisor Services Group (“ASG”) business
segment accounts for more than 20% of EBITDA of the Borrower and its
Subsidiaries, on a consolidated basis, for the period of four consecutive fiscal
quarters then most recently ended (as reported and described in the Borrower’s
form 10-Q and 10-K filings with the SEC, including as to calculation of EBITDA),
then the Borrower shall so notify the Administrative Agent as part of the
Compliance Certificate delivered pursuant to Section 6.2(b) hereof, and shall,
within 15 days of the date such Compliance Certificate was required to have been
delivered, cause NFP Securities, Inc. and any other then-existing Broker-Dealer
Subsidiary to execute and deliver to the Administrative Agent (i) a Limited
Guarantee Agreement, and (ii) such other customary certificates, documents,
consents, evidence of corporate authority, and opinions in connection with such
Limited Guarantee Agreement as the Administrative Agent may reasonably request,
all in form, content and scope reasonably satisfactory to the Administrative
Agent.

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. On the last day of each fiscal quarter of the
Borrower (commencing with the fiscal quarter ended December 31, 2012), permit
the Consolidated Leverage Ratio for the period of four consecutive fiscal
quarters ending on such date to exceed 3.0:1.0.

(b) Consolidated Fixed Charge Coverage Ratio. On the last day of each fiscal
quarter of the Borrower (commencing with the fiscal quarter ended December 31,
2012), permit the Consolidated Fixed Charge Coverage Ratio for the period of
four consecutive fiscal quarters of the Borrower ending on such date to be less
than 1.5:1.0.

 

- 68 -



--------------------------------------------------------------------------------

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) with respect to the Borrower and its Subsidiaries:

(i) Indebtedness of any Loan Party pursuant to any Loan Document;

(ii) (A) Indebtedness of a Loan Party to a Loan Party; (B) Indebtedness of a
Loan Party to a Non-Loan Party, provided that such Indebtedness shall not be
permitted to be repaid (x) if an Event of Default shall have occurred under
Section 8.1(f)(i) or Section 8.1(f)(ii) or (y) upon notice from the
Administrative Agent to the Loan Parties after the occurrence and during the
continuance of any other Event of Default; (C) Indebtedness of any Non-Loan
Party to any other Non-Loan Party; and (D) Indebtedness, subject in all respects
to Section 7.7(k), of any Non-Loan Party to a Loan Party;

(iii) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of Indebtedness otherwise permitted
hereunder (other than under Section 7.2(b));

(iv) Hedge Agreements and, provided that no Default or Event of Default shall
have occurred and be continuing at the time of the incurrence thereof, Permitted
Convertible Note Hedges, in each case in respect of Indebtedness otherwise
permitted hereby, so long as such agreements are not entered into for
speculative purposes;

(v) Permitted Acquisition Indebtedness in an aggregate amount of up to
$5,000,000 incurred per fiscal year;

(vi) earnout and other contingent consideration obligations and deferred
purchase price obligations in connection with Permitted Acquisitions, Permitted
Management Contract Buyouts, Permitted Producer Compensation Buyouts and
acquisitions pursuant to Section 7.7(o);

(vii) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(a)
and any refinancings, refundings, renewals or extension thereof (without
increasing the principal amount or shortening the final maturity thereof);

(viii) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $30,000,000 at any one time outstanding;

(ix) Indebtedness in aggregate principal amount not in excess of $10,000,000
consisting of the financing of insurance premiums in the ordinary course of
business; and

(x) Indebtedness in the form of bids, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business.

 

- 69 -



--------------------------------------------------------------------------------

(b) in addition to the foregoing, with respect to the Borrower only, up to
$300,000,000 in the aggregate principal amount outstanding in:

(i) Indebtedness in respect of the 2010 Convertible Notes and any unsecured
refinancing thereof that meets the requirements of the proviso under
Section 7.2(b)(ii); provided that to the extent the principal amount of any such
refinancing Indebtedness (as determined as of the date of the incurrence of such
Indebtedness in accordance with GAAP) exceeds the principal amount of the 2010
Convertible Notes being refinanced thereby, such excess Indebtedness must be
permitted in accordance with the terms of this Section 7.2(b); and

(ii) unsecured Indebtedness or unsecured Subordinated Indebtedness; provided
that, (A) no Default or Event of Default exists at the time of incurrence
thereof, or under the Consolidated Leverage Ratio on a pro forma basis after
giving effect to such Indebtedness as if incurred on the last day of the most
recently ended four-quarter period for which financials have been delivered
under Section 6.1, unless such Indebtedness has been consented to by the
Required Lenders, and (B) any such unsecured refinancing Indebtedness under
Section 7.2(b)(i) and unsecured Indebtedness or unsecured Subordinated
Indebtedness under this Section 7.2(b)(ii) (1) shall have no scheduled
amortization payments or a final maturity prior to the date occurring six months
after the Latest Revolving Termination Date as in effect at the time of
incurrence of such Indebtedness under this Section 7.2(b), (2) the material
terms of such Indebtedness shall be on customary market terms or terms more
favorable to the Borrower at the time of incurrence thereof, as reasonably
determined by a Responsible Officer in good faith, and (3) shall contain
provisions with respect to covenants, defaults and remedies that are not more
restrictive (taken as a whole) than those contained in this Agreement and the
other Loan Documents, as reasonably determined by a Responsible Officer in good
faith; provided, further that clauses (1), (2), and (3) above shall not apply to
unsecured Indebtedness up to $20,000,000 in the aggregate.

(c) in addition to the foregoing, with respect to all of the Subsidiaries taken
together, Indebtedness to third parties that are not Group Members in an
aggregate principal amount, which when aggregated with the outstanding principal
amount of Indebtedness of Subsidiaries incurred pursuant to Section 7.3(g)
(including, without limitation, Capital Lease Obligations but excluding, without
limitation all operating leases entered into in the ordinary course of
business), does not exceed $50,000,000.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

- 70 -



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, covenants, conditions, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business that, in the
aggregate, are not substantial in amount and that do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f) and any
renewals or extensions thereof, provided that no such Lien is spread to cover
any additional property after the Closing Date and that the amount of
obligations secured thereby is not increased;

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Sections 7.2(a)(viii) or 7.2(c)(ii) to finance the acquisition of
fixed or capital assets, provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness (other than after-acquired title in or on
such property and proceeds of the existing collateral in accordance with the
instrument creating such Lien) and (iii) the amount of Indebtedness secured
thereby is not increased;

(h) Liens created pursuant to the Security Documents;

(i) Liens on the property of the Borrower or any of its Subsidiaries, as a
tenant under a lease or sublease entered into in the ordinary course of business
by such Person, in favor of the landlord under such lease or sublease, securing
the tenant’s performance under such lease or sublease, to the extent such Liens
arise in favor of the landlord under applicable statutory law and not waived by
the landlord;

(j) Liens in connection with Indebtedness permitted by Section 7.2(a)(iv);

(k) Liens on the related insurance policy and unearned premiums securing
Indebtedness permitted under Section 7.2(a)(ix);

(l) Liens securing judgments for the payment of money or surety or appeal bonds,
in each case not constituting an Event of Default under Section 8.1(h);

(m) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to operating leases or consignment arrangements entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business;

(n) rights of setoff and banker’s liens incurred in the ordinary course of
business in favor of a financial institution that encumber deposits and are
within the general parameters customary in the banking industry and not securing
Indebtedness to such financial institution;

(o) Liens on assets of a Group Member securing up to $5,000,000 in the aggregate
as to all Liens under this Section 7.3(o); and

(p) Liens on property of a Person (i) existing at the time such Person is
acquired or merged with or into or consolidated with any Group Member or becomes
a Subsidiary of the Borrower or such Person’s rights are acquired by any Group
Member, in each case pursuant to a Permitted Acquisition, Permitted Management
Contract Buyout, Permitted Producer Compensation Buyout or an

 

- 71 -



--------------------------------------------------------------------------------

acquisition under Section 7.7(o) by such Group Member; provided that (A) such
Liens were not created in contemplation of such merger, consolidation or
Investment and do not extend to any assets other than those of the Person merged
into or consolidated with the Borrower or such Subsidiary or acquired by the
Borrower or such Subsidiary, (B) the applicable Indebtedness, if any, secured by
such Lien is permitted under Section 7.2(a), and (C) such Lien does not encumber
any property other than the property subject to such Lien at the time such
Person becomes a Subsidiary or such property is acquired, and (ii) any renewals,
replacements or extensions thereof; provided that the property covered thereby
is not increased and the amount secured or benefitted thereby is not increased.

7.4 Fundamental Changes.

(a) Enter into any merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or Dispose of all
or substantially all of its property or business, except that:

(i) (A) any Subsidiary of the Borrower may be merged or consolidated with or
into any Loan Party (other than a Limited Guarantor), and (B) any Non-Loan Party
(other than any Broker-Dealer Subsidiary) may be merged or consolidated with or
into any other Non-Loan Party;

(ii) any Loan Party (other than the Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any other Loan Party (other than a Limited Guarantor);

(iii) (A) any Non-Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Loan Party, and (B) any
Non-Loan Party (other than any Broker-Dealer Subsidiary) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Non-Loan Party;

(iv) any Group Member may consummate any transaction to the extent it would be
permitted as an Investment under Section 7.7;

(v) any Group Member may Dispose of assets to the extent permitted by
Section 7.5;

(vi) any Subsidiary of the Borrower may be liquidated, wound up or dissolved;
provided that (A) if such Subsidiary is a Loan Party or a Broker-Dealer
Subsidiary, its assets are transferred to a Loan Party (other than a Limited
Guarantor), and (B) if such Subsidiary is a Non-Loan Party (other than a
Broker-Dealer Subsidiary), its assets are transferred to a Loan Party or a
Non-Loan Party; and

(vii) any Limited Guarantor, Broker-Dealer Subsidiary or Excluded Broker-Dealer
may dispose of all or substantially all of its assets to, or merge or
consolidate with and into, NFP Securities, Inc. (provided NFP Securities, Inc.
shall be the continuing or surviving corporation) and any Limited Guarantor,
Broker-Dealer Subsidiary or Excluded Broker-Dealer may be liquidated, wound up
or dissolved; provided that all of its assets are transferred to a Loan Party or
to NFP Securities, Inc.;

provided, however, that in any merger or consolidation permitted by this
Section 7.4 involving the Borrower, the Borrower shall be the surviving party,
and in any merger or consolidation permitted by this Section 7.4 involving any
other Loan Party and not the Borrower, the surviving party shall be a Loan
Party.

 

- 72 -



--------------------------------------------------------------------------------

(b) Without limiting the foregoing or any other provisions of this Agreement,
(i) elect to make distributions described in Section 10.01(b) of the 2010
Convertible Notes Indenture or any similar provision of other convertible notes
which would permit the holders thereof to surrender its Indebtedness for
conversion, or (ii) elect to engage in any event which constitutes a
“Fundamental Change” under the 2010 Convertible Notes Indenture or a similar
event described under any other Indebtedness which would permit the holders
thereof to surrender such Indebtedness for conversion or permit the holders
thereof to require the repurchase of such Indebtedness; provided that to the
extent less than $15,000,000 of aggregate principal amount of Indebtedness would
be affected, no violation of this Section 7.4(b) will be deemed to have
occurred.

7.5 Disposition of Property. Subject to Section 10.1(iii), without the prior
written consent of the Required Lenders (not to be unreasonably withheld),
dispose of any of its property, whether now owned or hereafter acquired, or, in
the case of any Subsidiary, issue or sell any shares of such Subsidiary’s
Capital Stock to any Person, except:

(a) the Disposition of used, obsolete, worn out or surplus property in the
ordinary course of business or the abandonment or other Disposition of
Intellectual Property that is, in the reasonable judgment of the Borrower, no
longer useful in the conduct of Business of the Borrower, taken as a whole;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by Sections 7.4(a)(ii) and 7.4(a)(iii) and other
Dispositions between Group Members in the ordinary course of business not
described in Sections 7.4(a)(ii) or (a)(iii); provided that to the extent any
Disposition is between a Loan Party or a Broker-Dealer Subsidiary and a Non-Loan
Party, such Disposition (i) is on fair and reasonable terms substantially as
favorable to such Loan Party as would be obtainable in a comparable arm’s length
transaction with a Person other than an Affiliate, or (ii) such Disposition must
comply with Section 7.7(k) as an Investment;

(d) the sale, issuance or other transfer of any Subsidiary’s Capital Stock to
the Borrower or any Wholly Owned Subsidiary, provided that in the event of a
transfer of the Capital Stock of any Subsidiary which is pledged under the
Pledge and Security Agreement, the transferee of such Capital Stock (if such
transferee is not the Borrower) becomes or is a party to the Guarantee Agreement
as a guarantor thereunder and to the Pledge and Security Agreement as grantor
thereunder of such Capital Stock;

(e) the Disposition of any aircraft or interests in any aircraft;

(f) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably and
promptly applied to the purchase price of such replacement property in
accordance with the terms hereof and such replacement property is made subject
to the Lien of the Security Documents in accordance with Section 6.8 hereof to
the extent such original property was Collateral or required to be Collateral;

(g) Dispositions of Cash Equivalents in the ordinary course of business;

 

- 73 -



--------------------------------------------------------------------------------

(h) Dispositions consisting of leases or subleases of real or personal property
not constituting Indebtedness and not constituting sale-leaseback transactions,
in each case in the ordinary course of business; and

(i) the Disposition of other property, including the Capital Stock or assets of
any Subsidiary, having a fair market value (or to the extent the Disposition is
to a Manager, former Manager or a Group Member, book value) not to exceed
$100,000,000 in the aggregate for Dispositions under this Section 7.5(i) during
the term of this Agreement (with such amount being calculated to be the net of
any reinvestment of the Net Cash Proceeds of any such Disposition within 365
days of such Disposition).

7.6 Restricted Payments; Payments of Certain Indebtedness. Declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member (other
than the cash settlement of vested equity incentive awards granted by the
Borrower to current or former officers, directors, employees, independent
contractors or Managers of Group Members and the net settlement of payroll taxes
incurred upon the vesting or exercise of such vested equity incentive awards),
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”) or make
any payments on Indebtedness (other than interest or fees) permitted under
Section 7.2(b) prior to the maturity thereof, except that:

(a) the Borrower will be permitted to make Restricted Payments (other than
repurchases of its Capital Stock) and repurchases of and payments on
Indebtedness permitted under Section 7.2(b), so long as (i) both before and
after giving effect to any such Restricted Payment, repurchase or payment, no
Default or Event of Default shall have occurred and be continuing on a pro forma
basis (as if such Restricted Payment, repurchase or payment had been made on the
last day of the most recent fiscal quarter of the Borrower for which the
Administrative Agent shall have received from the Borrower all financial
statements required to be delivered pursuant to Section 6.1 and not otherwise
past due), and (ii) after giving effect to any such Restricted Payment,
repurchase or payment, Minimum Liquidity shall be not less than $50,000,000;

(b) any Subsidiary may make Restricted Payments to a Group Member based upon the
Capital Stock it holds in such Subsidiary, on the one hand, and the other
holders of its Capital Stock, on the other hand, on a basis no less favorable to
such Group Member than a ratable basis according to the holdings of such Capital
Stock;

(c) any Subsidiary may make Restricted Payments in respect of any purchase,
redemption, defeasance, retirement or other acquisition of its Capital Stock in
connection with a Disposition of such Subsidiary permitted by Section 7.5
hereof;

(d) the Borrower or any Subsidiary may make Restricted Payments in respect of
any non-cash purchase of the Borrower’s Capital Stock in connection with a
Disposition permitted by Section 7.5 hereof or a restructuring of a Subsidiary
pursuant to a Management Agreement amendment in a manner that does not violate
Section 7.14 hereof;

(e) the Borrower or any Subsidiary may make Restricted Payments in respect of
acquisitions of the Borrower’s Capital Stock in exchange for the forgiveness of
debt (including without limitation monthly advances) of any Manager, provided
that the aggregate face value of such forgiveness of debt does not exceed
$30,000,000 on and after the Closing Date;

 

- 74 -



--------------------------------------------------------------------------------

(f) the Borrower may make (i) purchases or repayments of the 2010 Convertible
Notes with its Capital Stock (including cash payments in lieu of fractional
shares), and (ii) without limiting the foregoing clause (i), Designated Event
Repurchase Payments upon a Termination of Trading (as defined in the 2010
Convertible Notes Indenture) or conversion payments when due under the 2010
Convertible Notes prior to the 2010 Convertible Notes Maturity Date so long as
no Default or Event of Default exists prior to or after giving effect thereto;
provided that the Borrower shall not make cash conversion payments or Designated
Event Repurchase Payments when due under the 2010 Convertible Notes pursuant to
this clause (ii) upon the occurrence of (1) a Trading Price Condition (as
defined in the 2010 Convertible Notes Indenture) or (2) a Termination of Trading
unless (A) no Default or Event of Default exists prior to or after giving effect
thereto, (B) in the case of conversion payments upon the occurrence of a Trading
Price Condition (the cash portion of such conversion payments, the “2010 Trading
Price Cash Payments”), after giving effect to such 2010 Trading Price Cash
Payments, if the aggregate amount of all such 2010 Trading Price Cash Payments
under this Section 7.6(f) paid on or after the Closing Date exceeds $20,000,000,
the Borrower shall have no less than $50,000,000 in Minimum Liquidity determined
on a consolidated basis, after giving effect to such 2010 Trading Price Cash
Payments, and (C) in the case of conversion payments or Designated Event
Repurchase Payments upon the occurrence of a Termination of Trading (the cash
portion of such conversion payments and Designated Event Repurchase Payments,
the “2010 Trading Termination Cash Payments”), after giving effect to such 2010
Trading Termination Cash Payments, if the aggregate amount of all such 2010
Trading Termination Cash Payments under this Section 7.6(f) paid on or after the
Closing Date exceeds $20,000,000, the Borrower shall have no less than
$50,000,000 in Minimum Liquidity determined on a consolidated basis, after
giving effect to such 2010 Trading Termination Cash Payments;

(g) the Borrower may make any delivery or payment (i) in connection with, or as
part of, the termination or settlement of any Permitted Warrant, (ii) in
connection with entering into a Permitted Convertible Note Hedge, and (iii) in
connection with replacement of any existing Permitted Convertible Note Hedge
with a substantially similar Permitted Convertible Note Hedge;

(h) the Borrower may make payments on Indebtedness permitted under
Section 7.2(b) with proceeds of Indebtedness to the extent permitted hereunder
and incurred to refinance such Indebtedness and, if applicable, may make
payments on such refinancing Indebtedness in the form of convertible notes on
conditions and limitations substantially similar to those specified in
Section 7.6(f); and

(i) the Borrower may make purchases or repurchases of its Capital Stock so long
as (A) both before and after giving effect to any such purchase or repurchase,
no Default or Event of Default shall have occurred and be continuing, (B) both
before and after giving effect to any such purchase or repurchase, on a pro
forma basis, the Consolidated Leverage Ratio for the most recently completed
period of four consecutive fiscal quarters for which financial statements have
been furnished pursuant to Section 6.1 shall not exceed 2.25:1.0, (as if such
repurchase had been made on the last day of the most recent fiscal quarter of
the Borrower for which the Administrative Agent shall have received from the
Borrower all financial statements required to be delivered pursuant to
Section 6.1 and not otherwise past due), (C) after giving effect to any such
purchase or repurchase, Minimum Liquidity shall be not less than $50,000,000,
and (D) after giving effect to all such purchases or repurchases made under this
Section 7.6(i), the aggregate amount of all such repurchases made in any period
of four consecutive fiscal quarters shall not exceed $50,000,000.

 

- 75 -



--------------------------------------------------------------------------------

7.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a) Investments in existence or committed as of the date hereof and listed on
Schedule 7.7(a);

(b) extensions of trade credit in the ordinary course of business;

(c) loans and advances made in connection with the sale or disposition,
reorganization or restructuring of any Group Member in accordance with the terms
hereof in a manner consistent with past practice;

(d) Investments in Cash Equivalents;

(e) Guarantee Obligations permitted by Section 7.2 and Guarantee Obligations of
obligations other than Indebtedness, which obligations are incurred in the
ordinary course of business by the Borrower or any of its Subsidiaries;

(f) (i) loans and advances to employees and Managers of Group Members to the
extent that any such loan or advance is fully secured at the time of the making
thereof by Capital Stock of the Borrower, and (ii) loans and advances not to
exceed $10,000,000 at any time outstanding to employees and Managers of Group
Members to the extent that any such loan or advance is fully secured at the time
of the making thereof by other publicly traded securities (including, without
limitation, publicly traded stocks, bonds and mutual funds); provided that in
the case of clauses (i) and (ii), each such loan or advance is evidenced by a
promissory note which has been pledged and delivered to the Administrative Agent
in accordance with the Security Documents;

(g) advances to Group Members, or employees, independent contractors or Managers
thereof, as required under Management Agreements, employment agreements or
Producer agreements;

(h) loans and advances to employees, independent contractors or Managers of any
Group Member in the ordinary course of business (including for travel,
entertainment and relocation expenses and including the unsecured portion of any
loans and advances referred to in paragraph (f)) in an aggregate amount for all
employees, independent contractors, Group Members or Managers not to exceed
$45,000,000 at any one time outstanding;

(i) any Investment by the Borrower or any of its Subsidiaries in promissory
notes issued by employees or Managers of any Group Member, provided that such
Investment is made in connection with a Permitted Acquisition, Permitted
Management Contract Buyout, Permitted Producer Compensation Buyout or an
acquisition under Section 7.7(o) by such Group Member;

(j) any Investment by any Group Member in the Borrower or any other Loan Party
(including, for the avoidance of doubt, any Permitted Convertible Note Hedges or
Permitted Warrants);

(k) any Investment by the Loan Parties or the Broker-Dealer Subsidiaries in
(i) the Excluded Joint Ventures, (ii) the Broker-Dealer Subsidiaries, (iii) the
Excluded Foreign Subsidiaries, (iv) the existing Subsidiaries of the Borrower
set forth on Exhibit A-4 hereto, (v) any other Subsidiary formed or acquired
after the Closing Date that is not a Loan Party, or (vi) a privately-held entity
or business practice which is not a Subsidiary, in each case relating to a line
of business permitted under Section 7.13, which Investment is made in the
ordinary course of business of the Group Members; provided (A) no Default shall
have occurred and be continuing at the time of such Investment or could
reasonably be expected to result from such Investment, (B) the aggregate net
amount (measured at all times during such fiscal year) of all Investments made
under clause (v) of this Section 7.7(k) in any fiscal year does not exceed
$10,000,000, and (C) the aggregate net amount (measured at all times during such
fiscal year) of all Investments under this Section 7.7(k) made in any fiscal
year does not exceed $30,000,000;

 

- 76 -



--------------------------------------------------------------------------------

(l) any Investment by Non-Loan Parties (other than any Broker-Dealer Subsidiary)
in (i) any other Non-Loan Parties, and (ii) in any privately-held entity or
business practice which is not a Subsidiary relating to a line of business
permitted under Section 7.13, which Investment is made in the ordinary course of
business;

(m) Investments (including debt obligations and Capital Stock) received by a
Group Member in satisfaction of judgments against or in connection with the
bankruptcy or reorganization of any Person and in settlement of delinquent
obligations of, or other disputes with, any such Person arising in the ordinary
course of such Group Member’s business and upon the foreclosure with respect to
any secured Investment held by such Group Member or other transfer of title with
respect to any such secured Investment;

(n) Permitted Acquisitions, Permitted Management Contract Buyouts and Permitted
Producer Compensation Buyouts;

(o) Investments by the Borrower or any of its Subsidiaries in an aggregate net
amount (valued at cost) not to exceed $15,000,000 (measured at all times during
such fiscal year) in any fiscal year; and

(p) Investments made in Producers; provided (i) such Investments are evidenced
by promissory notes from such Producers, (ii) no Default shall have occurred and
be continuing at the time of such Investment or could reasonably be expected to
result from such Investment, and (iii) the aggregate net amount (measured at all
times during such fiscal year) of all such Investments made in any fiscal year
does not exceed $30,000,000.

7.8 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Guarantor as would be obtainable by the Borrower or such
Guarantor at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (a) transactions entirely between or among the Loan Parties or entirely
between and among Non-Loan Parties, (b) transactions expressly permitted under
Sections 7.2, 7.4, 7.5, 7.6 and 7.7 of this Agreement, and (c) reasonable
salaries and other reasonable director or employee compensation or benefits to
officers and directors of any Group Member.

7.9 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.

7.10 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

7.11 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement (other than an agreement between or among Group Members) that
prohibits or limits the ability of any Group Member to create, incur, assume or
suffer to exist any Lien upon any of its property or revenues, whether now owned
or hereafter acquired, to secure its obligations under the Loan Documents to
which it is a party other than (a) this Agreement and the other Loan Documents,
(b) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any

 

- 77 -



--------------------------------------------------------------------------------

prohibition or limitation shall only be effective against the assets financed
thereby) and (c) any agreement relating to a joint venture organized in the
ordinary course of business of the Borrower and its Subsidiaries.

7.12 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower (other than any such encumbrance or restriction
in an agreement between or among Group Members) to (a) make Restricted Payments
in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary of the Borrower,
(b) make loans or advances to, or other Investments in, the Borrower or any
other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the Loan Documents, (ii) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary, (iii) any restrictions consistent with the Management
Agreements, (iv) Contractual Obligations governing Indebtedness permitted
hereunder (including pursuant to purchase money Indebtedness and Capital Lease
Obligations) and (v) customary anti-assignment provisions under contracts.

7.13 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for the financial services, insurance or brokerage business
and businesses reasonably related thereto, or fail to be engaged, taking the
Borrower and its Subsidiaries as a whole, predominantly in financial services
and other related businesses on a commission-for-services or fee-for-services
basis. With respect to NFP Securities, Inc. (a) enter into any principal
business other than acting as a broker-dealer and as a registered investment
advisor, and (b) cease to be the used as the principal broker-dealer of the
Borrower and its Subsidiaries (and the Excluded Broker-Dealers shall continue
not to be used as the principal broker-dealer by the Borrower and its
Subsidiaries), all consistent with past practices.

7.14 Changes to Material Agreements. Enter into or give any amendment, waiver or
other modifications of or to any Management Agreement if the effect thereof,
either individually or as part of any series of amendments, waivers or other
modification of or to any Management Agreements, would reasonably be expected to
have a Material Adverse Effect. Without the prior written consent of the
Required Lenders, amend, modify or change any material term or condition of, or
give any consent or waiver under the 2010 Convertible Notes Indenture, any of
the 2010 Convertible Notes, any document evidencing refinancing Indebtedness
incurred pursuant to Section 7.2(b)(i), or unsecured Indebtedness or unsecured
Subordinated Indebtedness incurred pursuant to Section 7.2(b)(ii), in each case,
in a manner adverse in any material respect to the Borrower or the Lenders
(including, with respect to such notes and the documentation evidencing same,
any modification or amendment that would shorten the final maturity or average
life to maturity or increase the amount of conversion payments or require any
payment to be made sooner than originally scheduled or increase the interest
rate applicable thereto). For the avoidance of doubt, no written consent or
waiver is required for any conversion or exchange rate adjustment with respect
to any convertible or exchangeable debt securities made pursuant to their terms.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

 

- 78 -



--------------------------------------------------------------------------------

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made, and such inaccuracy, if correctable, continues unremedied for 15 days; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement, Sections 4.5 or
4.7(b) of the Pledge and Security Agreement or the Borrower shall default in the
observance or performance of any agreement contained in any of Sections 6.1(a),
6.1(b), 6.2(a) or 6.2(b), and such default shall continue for ten (10) days,
provided that the Borrower has timely filed and delivered to the Administrative
Agent at the time of such filing all material reports and registration
statements required to be filed with the SEC; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (ii) default in making any payment of any interest
on any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph
(e) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses (i),
(ii) and (iii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $15,000,000; provided that a default, event or condition described in
clause (i), (ii) or (iii) of this paragraph (e) shall not at any time constitute
an Event of Default solely with respect to Indebtedness relating to deferred
purchase price or earnout or contingent consideration obligations incurred in
connection with transactions described in Section 7.7(n), acquisitions closed
prior to the Closing Date, or acquisitions pursuant to Section 7.7(o), if such
Indebtedness is being disputed by the Borrower in good faith with appropriate
reserves therefor, unless the failure to timely pay such deferred purchase price
and earnout and contingent consideration Indebtedness could reasonably be
expected to result in a Material Adverse Effect or in another Event of Default
occurring hereunder; or

(f) (i) any Group Member (other than an Insignificant Subsidiary) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking

 

- 79 -



--------------------------------------------------------------------------------

reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any Group
Member (other than an Insignificant Subsidiary) shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
Group Member (other than an Insignificant Subsidiary) any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against any Group Member (other than an
Insignificant Subsidiary) any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets that results in the entry of an order for
any such relief that shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) any Group
Member (other than an Insignificant Subsidiary) shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any Group
Member (other than an Insignificant Subsidiary) shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA or for
years for which the funding requirements are governed by the Pension Protection
Act of 2006, any failure to satisfy the applicable minimum funding standard
under Section 412 of the Code or Section 302 of ERISA), whether or not waived,
shall exist with respect to any Plan or any Lien in favor of the PBGC or a Plan
shall arise on the assets of the Borrower or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) the Borrower or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Lenders is
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

(h) one or more final judgments or decrees shall be entered against any Group
Member (other than an Insignificant Subsidiary) involving in the aggregate a
liability (not paid or to the extent not covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $15,000,000 or more,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof (or, if
later, the date payment is required to be made thereunder); or

(i) any of the Security Documents shall cease, for any reason (other than the
fault of the Administrative Agent following notice from a Loan Party), to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or

(j) (A) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan)

 

- 80 -



--------------------------------------------------------------------------------

becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of 35% or more of the Capital Stock of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis, or (B) the
occurrence of (i) a “Fundamental Change” (as defined in the 2010 Convertible
Notes Indenture) or a fundamental change (or analogous term) with a similar
effect under other Indebtedness incurred under Section 7.2(b) which gives the
holders of such Indebtedness the right to require payments prior to final
maturity, (ii) an event described in Section 10.01(c) of the 2010 Convertible
Notes Indenture (or the occurrence of any similar event with a similar effect
pursuant to the documentation governing other Indebtedness incurred under
Section 7.2(b) which gives the holders of such Indebtedness the right to require
payment prior to final maturity), or (iii) a “change of control” (howsoever
defined) or similar provision in the 2010 Convertible Notes Indenture, any other
agreement evidencing the 2010 Convertible Notes, or under other Indebtedness
permitted under Section 7.2(b); provided as to the events described in this
Section 8.1(j)(B), the outstanding principal amount of such Indebtedness
affected must exceed $15,000,000 in the aggregate.

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Aggregate Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Aggregate Commitments to be terminated forthwith, whereupon the
Aggregate Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit, with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit); provided that upon an Event of Default
specified in clause (i) or (ii) of paragraph (f) above with respect to the
Borrower, the obligation of the Borrower to Cash Collateralize the L/C
Obligations shall automatically become effective, without the further act of the
Administrative Agent or any Lender. Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

8.2 Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be deposited
in a Cash Collateral account as set forth in Section 8.1), any amounts received
on account of the Obligations shall, subject to the provisions of Section 2.22
and 2.23, be applied by the Administrative Agent in the following order:

(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 2.13, 2.14, 2.15, 2.16 and 2.17) payable to the Administrative Agent in
its capacity as such;

 

- 81 -



--------------------------------------------------------------------------------

(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the
Issuing Lender (including reasonable fees and time charges for internal counsel
of any Lender or the Issuing Lender) and amounts payable under Section 2.13,
2.14, 2.15, 2.16 and 2.17), ratably among them in proportion to the respective
amounts described in this subsection (b) payable to them;

(c) Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Obligations and
other Obligations, ratably among the Lenders and the Issuing Lender in
proportion to the respective amounts described in this subsection (c) payable to
them;

(d) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Obligations and unpaid Obligations in respect of
Specified Hedge Agreements and Specified Cash Management Agreements, ratably
among the Lenders, the Issuing Lender and, in the case of Specified Hedge
Agreements and Specified Cash Management Agreements, Affiliates of the Lenders,
in proportion to the respective amounts described in this subsection (d) held by
them; provided however, that (i) with respect to any Guarantor, no proceeds of
any guarantee made by such Guarantor and no proceeds of the Collateral of such
Guarantor shall be applied to any Excluded Swap Obligation of such Guarantor,
and (ii) after giving effect to clause (i), any remaining proceeds shall be
reallocated in order to effect a ratable distribution among the Lenders, the
Issuing Lender and, in the case of Specified Hedge Agreements and Specified Cash
Management Agreements, Affiliates of the Lenders, as described above.

(e) Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.23 and 3; and

(f) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.23 and 3.4, amounts used to Cash Collateralize any portion
of the aggregate undrawn amount of Letters of Credit pursuant to subsection
(e) above shall be applied to satisfy drawings under such Letters of Credit as
they occur. If any amount remains on deposit as Cash Collateral pursuant to
subsection (e) above after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender and the Issuing Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each such Lender or the
Issuing Lender, as the case may be, irrevocably authorizes the Administrative
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. The provisions of this
Section 9 are solely for the benefit of the Administrative Agent, the Lenders
and the Issuing Lender, and the Borrower shall not have rights as a third party
beneficiary of any such provisions. It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term)

 

- 82 -



--------------------------------------------------------------------------------

with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Requirements of Law. Instead such term is used as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its
duties, and exercise its rights and powers, under this Agreement and the other
Loan Documents by or through sub-agents or attorneys-in-fact. The Administrative
Agent and any such sub-agent may perform any and all duties and exercise its
rights and powers by or through their respective Related Parties and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The exculpatory provisions of this Section 9 shall apply to any such sub agent
and to the Related Parties of the Administrative Agent and any such sub agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub- agents, attorneys in-fact or their
Related Parties selected by it with reasonable care.

9.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8 and Section 10.1) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the Issuing Lender.

 

- 83 -



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation (including
any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and correct and to have been signed,
sent, made or otherwise authenticated by the proper Person or Persons and may
consult with, and rely upon advice and statements of, legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the
Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance, extension, renewal or
increase of such Letter of Credit. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or such other number or percentage of the Lenders as
shall be expressly provided for herein or in the other Loan Documents); provided
that unless and until the

 

- 84 -



--------------------------------------------------------------------------------

Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender expressly acknowledges that neither the Administrative Agent nor
any of its Related Parties have made any representations or warranties to it and
that no act by the Administrative Agent hereafter taken, including any review of
the affairs of a Loan Party or any Affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender and the Issuing Lender represents to the Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own credit analysis and decision to make its Loans hereunder and enter into
this Agreement. Each Lender and the Issuing Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any Affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its Related Parties.

9.7 Indemnification. The Lenders severally agree to indemnify the Administrative
Agent in its capacity as such (and any of its sub-agents), the Issuing Lender in
its capacity as such or any of their Related Parties, in each case where any of
the foregoing were acting for the Administrative Agent (or any such sub-agent)
or Issuing Lender in connection with such capacity (to the extent not reimbursed
by the Borrower pursuant to Section 10.5 and without limiting the obligation of
the Borrower to do so), ratably according to their respective Percentages in
effect on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Administrative Agent in any way relating to or
arising out of, the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder. The
obligations of the Lenders under this Section 9.7 are subject to the provisions
of Section 2.12(f).

9.8 Administrative Agent in Its Individual Capacity. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term

 

- 85 -



--------------------------------------------------------------------------------

“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

9.9 Successor Administrative Agent.

(a) The Administrative Agent may resign upon 30 days’ notice to the Lenders, the
Issuing Lender and the Borrower, unless required by applicable Requirements of
Law to resign prior to the expiration of such notice period. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 2.14(f) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan

 

- 86 -



--------------------------------------------------------------------------------

Documents, the provisions of this Section 9 and Section 10.5 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(d) Any resignation by Bank of America, N.A. as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Lender and
Swingline Lender. If Bank of America, N.A. resigns as an Issuing Lender, it
shall retain all the rights, powers, privileges and duties of the Issuing Lender
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Lender and all L/C Obligations with respect
thereto, including the right to require the Lenders to make ABR Loans or fund
risk participations in unreimbursed drawings pursuant to Section 3.4. If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make ABR Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.5(c). Upon the appointment by
the Borrower of a successor Issuing Lender or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender or Swingline
Lender, as applicable, (b) the retiring Issuing Lender and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America, N.A. to effectively assume the obligations of
Bank of America, N.A. with respect to such Letters of Credit.

9.10 No Other Duties, etc. Anything to the contrary notwithstanding, none of the
Book Manager, the Joint Lead Arrangers, the Co-Syndication Agents and the
Co-Documentation Agents shall have any powers duties or responsibilities
hereunder in its capacity as such, but shall be entitled to the benefits of
Sections 9.3 and 9.7 to the same extent as the Administrative Agent.

9.11 Collateral and Guaranty Matters. The Lenders and the Issuing Lender
irrevocably authorize the Administrative Agent (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1), and the
Administrative Agent agrees, in accordance with the terms and conditions of this
Agreement:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations and obligations under Specified Hedge Agreements and Specified Cash
Management Agreements as to which arrangements satisfactory to the applicable
Lender or Lender Affiliate party to such Specified Hedge Agreement or such
Specified Cash Management Agreement have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit which have
been Cash Collateralized or as to which other arrangements reasonably
satisfactory to the Administrative Agent and the Issuing Lender have been made),
(ii) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document or that has been consented to in accordance with
Section 10.1, (iii) that is sold or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (iv) if approved, authorized or ratified in
writing in accordance with Section 10.1;

 

- 87 -



--------------------------------------------------------------------------------

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.3(g); and

(c) to release any Guarantor from its obligations under the Guarantee Agreement
and to release any Person from its obligations as a grantor under the Pledge and
Security Agreement, if such Person ceases to be a Subsidiary and the assets
thereof are released from a Lien hereunder, in each case as a result of a
transaction or transactions permitted hereunder.

At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than contingent obligations and
obligations under or in respect of Specified Hedge Agreements or Specified Cash
Management Agreements as to which arrangements satisfactory to the applicable
Lender or Lender Affiliate party to such Specified Hedge Agreement or such
Specified Cash Management Agreement have been made) shall have been paid in
full, the Aggregate Commitments have been terminated and no Letters of Credit
shall be outstanding or shall have been Cash Collateralized or other
arrangements reasonably satisfactory to the Administrative Agent and the Issuing
Lender have been made with respect thereto, the Collateral shall be released
from the Liens created by the Security Documents, the Guarantors shall be
released from their respective obligations under the Guarantee Agreement and any
Limited Guarantee Agreement, as the case may be, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Security Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee Agreement or any Person
from its obligations as a grantor under the Pledge and Security Agreement
pursuant to this Section 9.11.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that the Borrower and the Administrative Agent
shall be permitted to enter into an amendment, supplement, modification, consent
or waiver to cure any ambiguity, omission, defect or inconsistency or granting a
new Lien for the benefit of the Secured Parties or extending an existing Lien
over additional property without the prior written consent of the

 

- 88 -



--------------------------------------------------------------------------------

Required Lenders; and provided further that no such waiver and no such
amendment, supplement or modification shall (i) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, reduce the stated rate
of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Lenders) and (y) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (i)) or, extend the scheduled date or time of
any payment thereof, or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of each Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or, except to the extent permitted under any
provision of this Agreement (including without limitation Section 7.5), release
Guarantors from their obligations under the Guarantee Agreement or any Limited
Guarantee Agreement to the extent such releases would constitute all or
substantially all of the value of any such Guarantees in each case without the
written consent of all Lenders, except to the extent the release of any
Subsidiary is permitted pursuant to Section 9.11 (in which case such release may
be made by the Administrative Agent acting alone); (iv) change the definition of
“Required Lenders” without the written consent of each Lender; (v) change
(1) Section 8.2 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender or (2) the order of
application of any reduction in the Commitments or any prepayment of Loans from
the application thereof set forth in the applicable provisions of Section 2.4(b)
in any manner that materially and adversely affects the Lenders without the
written consent of the Required Lenders; (vi) amend, modify or waive any
provision of Section 9 without the written consent of the Administrative Agent;
or (vii) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lender. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender (and
any amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Notwithstanding anything to the contrary set forth herein, in order to implement
any Extended Revolving Commitments in accordance with Section 2.24, this
Agreement may be amended for such purpose (but solely to the extent deemed
necessary or appropriate by the Administrative Agent to implement such Extended
Revolving Commitments in accordance with such Section 2.24) by the Borrower, the
other Loan Parties, the Administrative Agent and the relevant Extending Lenders
providing such Extended Revolving Commitments, including any amendments to
(x) change, modify or alter Section 2.19 or 8.2 or any other provision hereof
relating to pro rata sharing of payments among the Lenders to the extent
necessary to allow the Extending Lenders, as applicable, to share ratably with
the existing Lenders in payments made in respect of the Loans and/or to allow
Lenders with commitments having an earlier maturity date to be paid in full (and
have their Commitments terminated) at maturity on

 

- 89 -



--------------------------------------------------------------------------------

a non-pro rata basis, (y) to permit the extensions of credit from time to time
outstanding under the Extended Revolving Commitments and the accrued interest
and fees in respect thereof to share ratably in the benefits of this Agreement
and the other Loan Documents with the Revolving Loans and the accrued interest
and fees in respect thereof and to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and (z) to
provide that all Borrowings of Revolving Loans will be made pro-rata among the
Revolving Commitments and any Extended Revolving Commitment that becomes
effective in connection with an Extension.

10.2 Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been given,
(i) in the case of notices sent by hand or overnight courier service, or mailed
by certified or registered mail, when received, and (ii) in the case of notices
sent by telecopier, when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices, requests and
demands addressed to the Borrower, the Administrative Agent, the Issuing Lender
or the Swingline Lender, as applicable, shall be delivered or sent to the
address, telecopier number, electronic mail address or telephone number
specified for such person on Schedule 10.2, and notices, requests and demands to
any Lender shall be delivered or sent to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire. Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b), provided that any notice, request or demand to or upon the
Administrative Agent or the Lenders shall not be effective until received.

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Section 2 if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN

 

- 90 -



--------------------------------------------------------------------------------

CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the Issuing Lender or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the Issuing Lender
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
Issuing Lender and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the Issuing Lender and the Swingline Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, Issuing Lender and Lenders. The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Committed Loan Notices and
Swingline Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
Issuing Lender, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.3 No Waiver; Cumulative Remedies; Enforcement. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, any Lender or
Issuing Lenders, any right, remedy, power or privilege hereunder or under the
other Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection

 

- 91 -



--------------------------------------------------------------------------------

with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.1 for the benefit of all the
Lenders and the Issuing Lender; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Lender or Swingline
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.7
(subject to the terms of Section 2.19), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.1 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.19,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
loan or extension of credit, and shall continue in full force and effect as long
as any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied
or any Letter of Credit shall remain outstanding.

10.5 Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent, MLPFS and their respective Affiliates for all their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the syndication of the credit facilities provided herein, the
development, preparation, execution, negotiation, delivery and administration of
this Agreement and the other Loan Documents and of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and MLPFS and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Borrower prior
to the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent and MLPFS shall deem appropriate, (b) to pay or
reimburse the Issuing Lender for all reasonable out-of pocket expenses incurred
by the Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, (c) to
pay or reimburse each Lender, the Issuing Lender and the Administrative Agent
and the Joint Lead Arrangers for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights, (i) under this
Agreement, the other Loan Documents and any such other documents, including its
rights under this Section or (ii) in connection with the Loans made or Letters
of Credit issued hereunder, in each case including the fees and disbursements of
counsel (including the allocated fees and expenses of in-house counsel) to each
Lender and of counsel to the Administrative Agent and all such out-of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, (d) to pay, indemnify, and hold each Lender,
the Administrative Agent and MLPFS harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the

 

- 92 -



--------------------------------------------------------------------------------

transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (e) to pay, indemnify, and hold each
Lender, the Issuing Lender, the Administrative Agent (and any sub-agent
thereof), the Joint Lead Arrangers and their respective Related Parties (each,
an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including the fees,
charges and disbursements of counsel (including the allocated fees and expenses
of in-house counsel)) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any Loan Party arising out
of, in connection with, or as a result of, (i) the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use or proposed use of proceeds of the Loans or Letters of Credit
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document, or
(ii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto (all the
foregoing in this clause (e), collectively, the “Indemnified Liabilities”),
provided that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee. All amounts due under this Section 10.5 shall be
payable not later than 10 days after written demand therefor, accompanied by
supporting documentation as to the calculation thereof. Statements payable by
the Borrower pursuant to this Section 10.5 shall be submitted to Donna Blank
(Telephone No.: 212-301-1049) (Telecopy No.: 212-301-1149), at the address of
the Borrower set forth in Schedule 10.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder. Notwithstanding
the provisions of this Section 10.5 and the provisions of any other Loan
Document, the Loan Parties shall not be responsible for reimbursement of the
costs and expenses of the Lenders to the extent they exercise their visitation
and inspection rights pursuant to Section 6.6(b), absent an Event of Default.

10.6 Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Issuing Lender, the Administrative Agent, all future holders of the Loans and
their respective successors and assigns, except that the Borrower may not assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of the Administrative Agent and each Lender. No Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) by way of participation in accordance with the provisions of subsection
(b) of this Section, (ii) to an Assignee in accordance with the provisions of
subsection (c) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, in accordance with applicable law, at any time sell to any
Person (other than a

 

- 93 -



--------------------------------------------------------------------------------

natural person, a Defaulting Lender or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries)(each, a “Participant”) participating interests in
all or a portion of any Loan owing to such Lender, any Commitment (including
such Lender’s participations in L/C Obligations and/or Swingline Loans) of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower, the Administrative Agent and the Issuing Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents. In no event shall any Participant under any such participation have
any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by any Loan Party therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Loans or any fees payable hereunder, or postpone the date of
the final maturity of the Loans, in each case to the extent subject to such
participation. The Borrower agrees that if amounts outstanding under this
Agreement and the Loans are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 10.7(a) as fully as if it were a Lender
hereunder. The Borrower also agrees that each Participant (i) shall be entitled
to the benefits of Sections 2.13, 2.14 and 2.15 (and subject to the obligations
of Sections 2.14, 2.15 and 2.17) with respect to its participation in the
Commitment and the Loans outstanding from time to time as if it was a Lender and
(ii) to the extent permitted by law, shall be entitled to Section 10.7(c) as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.19 as though it were a Lender; provided that a Participant shall not
be entitled to the benefits of any such Section unless the Borrower is notified
of the participation sold to such Participant and, in the case of Section 2.14,
such Participant shall have complied with the requirements of said Section and
provided, further, that, no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred and the
aggregate amount of any payments payable under any such Section to the
transferor Lender and its Participant shall not exceed the amount of such
payments to which the transferor Lender would have been entitled had it not sold
such participation, except to the extent that such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Except as set forth in this
Section 10.6(b), the Borrower shall not have any obligation or duty to any
Participant. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

- 94 -



--------------------------------------------------------------------------------

(c) Any Lender (an “Assignor”) may, in accordance with applicable law, at any
time and from time to time assign to any Lender or any Lender Affiliate or, with
the consent of the Borrower and the Administrative Agent (which, in each case,
shall not be unreasonably withheld or delayed, and provided that the Borrower’s
consent shall not be required if an Event of Default has occurred and is
continuing at the time of such assignment and the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof), to an additional bank, financial institution or other
entity (an “Assignee”) all or any part of its rights and obligations under this
Agreement and the other Loan Documents pursuant to an Assignment and Acceptance,
executed by such Assignee, such Assignor and any other Person whose consent is
required pursuant to this paragraph, and delivered to the Administrative Agent
for its acceptance and recording in the Register; provided that that no such
assignment shall be made to (x) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (y) to a natural person, or (z) to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (z); provided,
further that the consent of the Issuing Lender and of the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility; and provided, further,
that unless otherwise agreed by the Borrower and the Administrative Agent, no
such assignment to an Assignee (other than any Lender or any Lender Affiliate)
shall be in an aggregate principal amount of less than $5,000,000), in each case
except in the case of an assignment of all of a Lender’s interests under this
Agreement. For purposes of the proviso contained in the preceding sentence,
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Assignee (or to an
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
Each partial assignment shall be made as an assignment of a proportionate part
of the assigning Lender’s rights and obligations (other than the Swingline
Lender’s rights and obligations in respect of the Swingline Loans, which shall
not be subject hereto) under this Agreement with respect to the Loans or the
Commitment assigned. Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Assignment and Acceptance,
(x) the Assignee thereunder shall be a party hereto and, to the extent provided
in such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder with a Commitment and/or Loans as set forth therein, and (y) the
Assignor thereunder shall, to the extent provided in such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of an Assignor’s rights and
obligations under this Agreement, such Assignor shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Section 2.13, 2.14,
2.15 and 10.5 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Notwithstanding any provision of this
Section 10.6, the consent of the Borrower shall not be required for any
assignment that occurs when an Event of Default shall have occurred and be
continuing and for which notice (other than in the case of an Event of Default
under Section 8.1(f)) shall have been given to the Borrower. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection (c) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (b) of this Section.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Funding Office a copy of each Assignment and Acceptance delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of, and interest on, the Loans and the other Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the applicable
Commitments, Loans or other Obligations for all purposes, notwithstanding notice
to the contrary. In addition, the

 

- 95 -



--------------------------------------------------------------------------------

Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(e) The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such
registration and processing fee in the case of any assignment. The Assignee, if
not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 10.6 concerning assignments relate only to absolute
assignments and that such provisions do not prohibit assignments creating
security interests, including any pledge or assignment by a Lender to any
Federal Reserve Bank or any central bank having jurisdiction over such Lender in
accordance with applicable law.

(g) Any Lender may request through the Administrative Agent that Loans made by
it be evidenced by a promissory note, and the Borrower, upon receipt of such
request, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in this Agreement. In such event, the
Borrower shall prepare, execute and deliver (through the Administrative Agent)
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form of Exhibit F. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 10.6) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

(h) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(i) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth in this
Section 10.6, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Requirements
of Law without compliance with the provisions of this paragraph, then the
assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

- 96 -



--------------------------------------------------------------------------------

10.7 Adjustments; Set-off; Payments Set Aside. (a) Except to the extent that
this Agreement expressly provides for payments to be allocated to a particular
Lender or to the Lenders, if any Lender (a “Benefitted Lender”) shall, at any
time after the Loans and other amounts payable hereunder shall immediately
become due and payable pursuant to Section 8.1, receive any payment of all or
part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8.1(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender, the Issuing Lender and each of their respective Affiliates shall have
the right, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender, the
Issuing Lender or any such Affiliate or any branch or agency thereof to or for
the credit or the account of the Borrower, as the case may be, whether or not
such Lender, Issuing Lender or Affiliate is otherwise fully secured; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.22 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender and the Issuing Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

(c) To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent, the Issuing Lender or any Lender, or the
Administrative Agent, the Issuing Lender or any Lender or Affiliate thereof
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the Issuing Lender or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(i) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(ii) each Lender and the Issuing Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the Issuing Lender under clause (ii) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

- 97 -



--------------------------------------------------------------------------------

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.9, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Issuing
Lender or the Swingline Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Schedule 10.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

- 98 -



--------------------------------------------------------------------------------

10.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) subject to an agreement
to comply with this Section, to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (c) to the extent
requested or demanded by any Governmental Authority or in connection with any
pledge or assignment permitted by Section 10.6(f), (d) in response to any order
of any court or other Governmental Authority or as may be required pursuant to
any Requirement of Law, (e) to any other party hereto, (f) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (g) subject to an agreement
to comply with this Section 10.14, to (1) any Assignee of or Participant in, or
any prospective Assignee of or Participant in, any of its rights or obligations
under this Agreement or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
Subsidiaries and their obligations, (h) with the express written consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the Issuing Lender or any of their
respective Affiliates on a nonconfidential basis (other than through a breach of
a binding confidentiality agreement) from a source other than the Borrower and
its Subsidiaries. For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Issuing Lender on a nonconfidential basis prior to disclosure by the
Borrower or any Subsidiary (other than through a breach of a binding
confidentiality agreement), provided that, in the case of information received
from the Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

- 99 -



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the protection of material
non-public information and (c) it will handle such material non-public
information in accordance with all Requirements of Law, including Federal and
state securities laws.

10.15 Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act and the Administrative Agent (on behalf of itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Patriot
Act. The Borrower shall, and shall cause each of its Subsidiaries to, provide,
to the extent commercially reasonable, such information and take such actions as
are reasonably requested by each Lender and the Administrative Agent to maintain
compliance with the Patriot Act and its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations.

10.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Borrower acknowledges and agrees that:
(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Joint Lead
Arrangers and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, each Joint Lead Arranger and each Lender each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Administrative Agent, any Joint
Lead Arranger, or any Lender has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent, any Joint Lead
Arranger or any Lender has advised or is currently advising the Borrower or any
of its Affiliates on other matters) and none of the Administrative Agent, any
Joint Lead Arranger or any Lender has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the

 

- 100 -



--------------------------------------------------------------------------------

Administrative Agent, the Joint Lead Arrangers, each Lender and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Administrative Agent, any Joint Lead Arranger or any Lender has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Administrative Agent, the Joint Lead
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. The Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent,
the Joint Lead Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty.

10.18 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Requirements of Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Requirements of Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

**The next pages are the signature pages.**

 

- 101 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

NATIONAL FINANCIAL PARTNERS CORP. By:  

/s/ Donna J. Blank

  Name:   Donna J. Blank   Title:   Executive Vice President and
Chief Financial Officer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Charlene Wright-Jones

  Name:   Charlene Wright-Jones   Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, as Issuing Lender and as Swingline Lender

By:  

/s/ Jana Baker

  Name:   Jana Baker   Title:   Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Co-Syndication Agent and a Lender By:  

/s/ William A. Demilt Jr.

  Name:   William A. Demilt Jr.   Title:   Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as Co-Syndication Agent and a Lender By:  

/s/ Barrett D. Bencivenga

  Name:   Barrett D. Bencivenga   Title:   Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Co-Documentation Agent and a Lender By:  

/s/ Kunduck Moon

  Name:   Kunduck Moon   Title:   Managing Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as

Co-Document Agent and a Lender

By:  

/s/ Patrick Engel

  Name:   Patrick Engel   Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Co-Documentation Agent and a Lender By:  

/s/ Robert Urban

  Name:   Robert Urban   Title:   Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as Co-Documentation Agent and a Lender By:  

/s/ Anthony J. Timpanaro

Name:   Anthony J. Timpanaro Title:   Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WEBSTER BANK, N.A., as a Lender By:  

/s/ Michael P. McGovern

Name:   Michael P. McGovern Title:   Vice President

Signature Page to Credit Agreement